 



EXHIBIT 10.46

STANDARD INDUSTRIAL LEASE AGREEMENT

     THIS LEASE (“Lease”), made this 1st day of December, 2003, by and between
ROBERT PATTILLO PROPERTIES, INC., a Georgia corporation, hereinafter referred to
as “Landlord”; and POTTERY BARN, INC., a California corporation, hereinafter
referred to as “Tenant”;

     Definitions

     The “Cell One Premises” means the approximate 416,000 square foot portion
of the building on the Property (defined below) and the corresponding parking
area, all as shown on Exhibit A-1.

     The “Cell Two Premises” means the approximate 364,000 square foot portion
of the building on the Property and the corresponding parking area, all as shown
on Exhibit A-1.

     The “Cell Three Premises” means the approximate 332,800 square foot portion
of the building on the Property and the corresponding parking area, all as shown
on Exhibit A-1.

     “Cell” means each of the Cell One Premises, the Cell Two Premises and the
Cell Three Premises.

     “Landlord’s Cell One Work” has the meaning given it in Exhibit B and as
described in the Cell One Plans (defined below) and everything reasonably
inferable therefrom.

     “Landlord’s Cell Two Work” has the meaning given it in Exhibit B and as
described in the Cell Two Plans (defined below) and everything reasonably
inferable therefrom.

     “Landlord’s Cell Three Work” has the meaning given it in Exhibit B and
shall be consistent with the “Baseline Elements for Cell Three” as defined in
Paragraph 4 below and as described in the Cell Three Plans (defined below) and
everything reasonably inferable therefrom.

     “Cell One Commencement Date” shall be the date on which Landlord’s Cell One
Work is Substantially Complete. For purposes of this paragraph the office
portion of the Cell One Premises shall be deemed Substantially Complete if the
Bathrooms, the Breakroom and the Phone Room are Substantially Complete. The
remainder of the office area shall be Substantially Complete within fifty (50)
days after the approval or deemed approval of the Cell One Plans (as hereinafter
defined)(the “Cell One Office Substantial Completion Date”), as same may be
adjusted as provided herein.

     “Cell Two Commencement Date” shall be the date Landlord’s Cell Two Work is
Substantially Complete.

     “Cell Three Commencement Date” shall be the date Landlord’s Cell Three Work
is Substantially Complete.

     “Commencement Date” means each of the Cell One Commencement Date, the Cell
Two Commencement Date and the Cell Three Commencement Date.

     “Target Date” means, as applicable, each of the Cell One Target Date, the
Cell Two Target Date and the Cell Three Target Date.

     “Premises” means, collectively, (i) the Cell One Premises, the Cell Two
Premises, and, if the Expansion Option (defined below) has been exercised by
Tenant, the Cell Three Premises, but as to each Cell only to the extent its
Commencement Date has occurred plus (ii) the portion underneath the respective
Cell of the real property described on Exhibit A (the “Property”).

     “Cell One Rent” means $2.47 per square foot per year from the Cell One
Commencement Date through the fourth anniversary of the Cell One Commencement
Date, and $2.56 per square foot per year from the first day after the fourth
anniversary date of the Cell One Commencement Date until the end of the Initial
Term.

     “Cell Two Rent” means $2.47 per square foot per year from the Cell Two
Commencement Date through the fourth anniversary of the Cell One Commencement
Date, and

 



--------------------------------------------------------------------------------



 



$2.56 per square foot per year from the first day after the fourth anniversary
date of the Cell One Commencement Date until the end of the Initial Term.

     “Cell Three Rent” means $2.56 per square foot per year.

     “Rent” means, collectively, the Cell One Rent, the Cell Two Rent, and the
Cell Three Rent, but as to each Cell, only to the extent its Commencement Date
has occurred.

     “Building” means the portion of the Cell One Premises that is an industrial
building, that portion of the Cell Two Premises that is an industrial building
and, if constructed, that portion of the Cell Three Premises that is an
industrial building, as constructed or to be constructed as contemplated herein.

     “Date of this Lease” shall be the date upon which both Landlord and Tenant
(and any guarantor of Tenant’s obligations hereunder) have fully executed and
delivered a copy of this Lease to the other party.

     “Business Day” means any day except a Saturday, Sunday, or other day on
which commercial banks in Atlanta, Georgia are authorized or required by
applicable law to close.

     “Term” means collectively, the Initial Term (as hereinafter defined) and,
if applicable, any Renewal Term (as hereinafter defined) exercised by Tenant in
accordance with the further provisions of this Lease.

     “Substantial Completion or Substantially Complete” means, as to each Cell,
the date on which Landlord’s Work for that Cell has been completed to the extent
that: (x) Landlord has obtained and delivered a copy to Tenant of (i) a
temporary certificate of occupancy for the Cell issued by the appropriate
governing authority authorizing the occupancy and use of that Cell; (ii) a
certificate of substantial completion for the Landlord’s Work issued by
Landlord’s architect in the form commonly used and promulgated by the American
Institute of Architects; and (y) all aspects of Landlord’s Work are complete
except for minor “punch-list” items as set forth in a written document
determined by a walk through of the Cell by Landlord and Tenant to be held
within twenty-four (24) hours of notice from Landlord to Tenant of the need for
same. Upon determination of the Commencement Date for a particular Cell, the
parties agree to execute a written statement setting forth the Commencement Date
for such Cell.

     “Landlord’s Work” means, as applicable, each of the Cell One Landlord’s
Work, the Cell Two Landlord’s Work, and the Cell Three Landlord’s Work.

W I T N E S S E T H:

Premises

     1. For and in consideration of the rents, covenants, agreements, and
stipulations hereinafter set forth, to be paid, kept and performed by Tenant,
Landlord hereby leases and rents to Tenant, and Tenant hereby leases and takes
upon the terms and conditions hereinafter set forth, the Premises. This Lease is
subject to all encumbrances, easements, covenants and restrictions of record as
of the Date of this Lease which have been disclosed to Tenant in writing prior
to the Date of this Lease and to such other customary easements and other
matters as may be hereafter placed against the Premises pursuant to the normal
development of the Premises, provided that such other easements and matters do
not materially and adversely affect Tenant’s use or occupancy of the Premises,
and to any subsequent mortgage granted by Landlord (“Permitted Exceptions”).

Term

     2. (a) To have and to hold for a term to commence on the Cell One
Commencement Date as to the Cell One Premises, and on the Cell Two Commencement
Date as to the Cell Two Premises, and to end at midnight on the last day of the
seventy-second (72nd) full calendar month after the Cell Two Commencement Date
(the “Initial Term”), subject to the following sentence, and Paragraphs 4 and 5.
If the Expansion Option (as hereinafter defined) is exercised, the term for the
Cell Three Premises will commence on the Cell Three Commencement Date, and the
Initial Term for the entire Premises (the Cell One Premises, the Cell Two
Premises and the Cell Three Premises) will end on the later of either
(i) midnight of the last day of the seventy second

- 2 -



--------------------------------------------------------------------------------



 



(72nd) full calendar month after the Cell Two Commencement Date or (ii) midnight
on the last day of the sixtieth (60th) full calendar month after the Cell Three
Commencement Date.

     (b) Notwithstanding the foregoing in this Paragraph 2, following the Date
of this Lease, and prior to any of the applicable Commencement Dates, Tenant may
enter and occupy any portion of a Cell at reasonable times and provided that:
(i) doing so will not materially interfere with Landlord’s Work; and (ii)
Tenant’s personnel report to the job site supervisor immediately upon entering
the Premises. Any construction or installation work performed by Tenant at the
Premises prior to a Commencement Date for a particular Cell must be done so as
to minimize interference with Landlord’s general contractor. Tenant agrees to
indemnify and hold harmless Landlord against all claims (except for such claims
as may arise from Landlord’s negligence or willful misconduct) for injuries to
persons or damages to property by reason of Tenant’s entering a Cell prior to
Substantial Completion of that Cell.

Initial Construction Matters

     3. (a) Landlord shall fully complete (including all punch-list items) the
Landlord’s Cell One Work and the Landlord’s Cell Two Work in accordance with the
terms of EXHIBIT B attached hereto and the respective Cell One Plans and the
Cell Two Plans and those things reasonably inferable therefrom. Except if caused
by Tenant’s negligence or breach of this Lease, Landlord agrees that the
Landlord’s Work shall be completed in a good and workmanlike manner and in
accordance with all applicable laws, codes and ordinances. Landlord, at no cost
to Tenant, shall (i) repair any material defect in materials and workmanship of
the Landlord’s Cell One Work for a period of one (1) year following the Cell One
Commencement Date, (ii) shall repair any material defect in materials and
workmanship of the Landlord’s Cell Two Work for a period of one (1) year
following the Cell Two Commencement Date, and (iii) if applicable, shall repair
any material defect in materials and workmanship of the Landlord’s Cell Three
Work for a period of one (1) year following the Cell Three Commencement Date.
Further, such obligation of Landlord in the immediately preceding sentence shall
extend to two (2) years from the applicable Commencement Date as to the parking
areas for the particular Cell. During the Term, Landlord shall repair any latent
defects in the Premises (excluding any work regarding items or work performed by
Tenant) which were not reasonably discoverable by a prudent inspection of the
Premises by a qualified contractor at the time of the Commencement Date of a
particular Cell. Landlord and Tenant will cooperate with one another in the
enforcement of any warranties, including any manufacturer’s or contractor’s
guaranties, issued in connection with the Landlord’s Cell One Work, the
Landlord’s Cell Two Work and the Landlord’s Cell Three Work.

          (b) Before beginning construction of any portion of the Landlord’s
Cell One Work, the Landlord’s Cell Two Work or the Landlord’s Cell Three Work,
Landlord and Tenant shall agree upon the complete plans and specifications for
Landlord’s Cell One Work (“Cell One Plans”) and for Landlord’s Cell Two Work
(“Cell Two Plans”) or for the Landlord’s Cell Three Work (“Cell Three Plans”),
as the case may be, all of which plans and specifications shall be consistent in
all material respects with the applicable provisions of Exhibit B attached
hereto. Landlord shall, within ten (10) days after the Date of this Lease (such
date, the “Plan Submittal Date”), submit to Tenant a draft of the Cell One Plans
(“Cell One Preliminary Plans”), which plans shall be marked “For Permit” and be
in form and content sufficient for submission for review and approval by the
appropriate governing building authority. The Cell One Plans, the Cell Two Plans
and the Cell Three Plans shall be prepared solely at Landlord’s expense. Tenant
shall notify Landlord of its approval or disapproval of the Cell One Preliminary
Plans within four (4) days after Tenant’s receipt of the Cell One Preliminary
Plans (the “First Tenant Response Date”). In the event Tenant disapproves any
aspect of the Cell One Preliminary Plans, Tenant shall provide Landlord on or
before the First Tenant Response Date specific comments which, if incorporated
into the Cell One Preliminary Plans would cause Tenant to approve the Plans.
Thereafter, Landlord shall cause to be incorporated into the Cell One
Preliminary Plans all

- 3 -



--------------------------------------------------------------------------------



 



of Tenant’s comments, and, within two (2) Business Days after receipt from
Tenant of such comments (the “First Revised Plan Date”), shall resubmit the
revised Cell One Preliminary Plans to Tenant for its approval, which revised
plans shall bear the date of such revision and must incorporate all of Tenant’s
comments. Tenant shall again be required to respond within four (4) days after
Tenant’s receipt of the revised Cell One Preliminary Plans (the “Second Tenant
Response Date”) and Landlord shall correct and resubmit the Cell One Preliminary
Plans with a revision date shown on such plans again within two (2) Business
Days after the Second Tenant Response Date (the “Second Revised Plan Date”).
After the Second Revised Plan Date, with each successive resubmission of the
corrected Cell One Preliminary Plans by Landlord, Tenant shall then only have
two (2) days to make any further comments or disapprovals (which date deadlines
shall be additional Tenant Response Dates). If Tenant has not responded within
two days after the Plan Submittal Date or the First Revised Plan Date for a
Cell, then Landlord shall contact Tenant via telephone by calling Dean Miller at
(901) 546-7426 to inform the Tenant that Landlord has not received a response
from Tenant to such plans or revised plans, as the case may be. In the event
Tenant does not respond to any proposed plans or revised plans within the
required time frame, then each day thereafter shall be a Tenant Delay (defined
below) without any further notice requirement from Landlord. The procedure
described for plan approval shall continue until such time as the Cell One Plans
have been approved by Tenant. In addition, Landlord shall, on or before the Plan
Submittal Date, submit to Tenant a draft of the Cell Two Plans (“Cell Two
Preliminary Plans”) in the same level of detail and preparation as described
above for the Cell One Preliminary Plans. The same back and forth submittal and
response mechanism, with the same time period requirements, set forth above for
the Cell One Preliminary Plans shall ensue until the Landlord and Tenant agree
upon the Cell Two Plans. Landlord and Tenant acknowledge that the work described
on Exhibit “B” does not constitute final construction drawings or a complete
description of the work to be performed by Landlord, but rather, that Landlord
will prepare the Cell One Plans and the Cell Two Plans based generally upon such
work described on Exhibit B and that such plans will be revised as part of the
plan process described above to provide additional details and refinement as to
the scope of Landlord’s Work. To this end, Landlord agrees to prepare the Cell
One Plans and the Cell Two Plans to include a scope of work including all of the
items shown on Exhibit “B and otherwise generally comparable to the scope of
work customarily performed by developers of comparable industrial facilities in
the greater Memphis marketplace, but in no event shall Landlord’s scope of work
include additional items relating to Tenant’s specific use or desire other than
as shown on Exhibit B or as otherwise may be handled in a Change Proposal.

          (c) Landlord shall use diligent efforts to complete the Landlord’s
Cell One Work on or before the date that is forty (40) days from and after the
approval or deemed approval of the Cell One Plans (“Cell One Target Date”), and
shall use its diligent efforts to complete the Landlord’s Cell Two Work on or
before the date that is one hundred fifteen (115) days from and after the
approval or deemed approval of the Cell Two Plans (“Cell Two Target Date”). The
Cell Two Target Date and the Cell Three Target Date (as hereinafter defined)
shall be subject to adjustment due to Force Majeure (as hereinafter defined) and
the Commencement Dates shall be subject to adjustment due to Tenant Delay (as
hereinafter defined). “Force Majeure” means an act of God, fire, casualty,
strike, boycott, power outages (not resulting from the acts or omissions of
Landlord), floods, washouts, explosions, earthquakes, storms, weather (including
wet ground or inclement weather which prevents construction), riot,
insurrections, war, terrorist act or catastrophe. “Tenant Delay” means any delay
in the completion of the Landlord’s Cell One Work, the Landlord’s Cell Two Work
or the Landlord’s Cell Three Work resulting from (x) the performance of any work
or act in the Premises by Tenant, its contractors, employees and agents, (y)
Tenant’s failure to timely respond to plan submissions or revised plan
submissions as described in subparagraph (b) above or (z) Tenant’s failure to
timely perform the walk

- 4 -



--------------------------------------------------------------------------------



 



through as described in the definition of Substantially Complete. The Cell Two
Target Date and the Cell Three Target Date, as applicable, shall be extended by
one day for each day that the Cell Two Target Date and the Cell Three Target
Date, as applicable, is delayed by Force Majeure. Each Target Date, as
applicable, will be extended by the aggregate number of days denominated as
extending the Target Date in the Change Proposals for that Cell. The Cell One
Commencement Date, the Cell Two Commencement Date and the Cell Three
Commencement Date, as applicable, shall, for each day that the Commencement Date
for that particular Cell, as applicable, has not occurred by reason of a Tenant
Delay, be deemed to have occurred on the date each would have otherwise occurred
but for the Tenant Delay. Landlord must give telephonic notice to Tenant by
calling Dean Miller at (901) 546-7426 within twenty four (24) hours after an
event that gives rise to Force Majeure or Tenant Delay (a “Delay Notice”). In
the event that Landlord does not timely give a Delay Notice, then the claimed
delay shall not be deemed to have occurred until twenty four (24) hours prior to
the time that such Delay Notice is actually given by Landlord. In the event that
Tenant disputes the occurrence of any event of Force Majeure or Tenant Delay
claimed by Landlord or the duration of any such event, Tenant shall provide
Landlord with written notice of such dispute within ten (10) days after
Landlord’s delivery of the applicable Delay Notice (each such notice, a “Dispute
Notice”). In the event Tenant fails to provide a timely Dispute Notice, Tenant
shall be deemed to have waived any objection to the occurrence of such event of
Force Majeure or Tenant Delay and the duration of such event. In the event
Tenant timely delivers a Dispute Notice, Landlord shall nonetheless proceed with
Landlord’s Work. However, as to all Dispute Notices pertaining to a particular
Cell, the dispute as to whether the applicable event constitutes Force Majeure
or Tenant Delay and/or the duration of such event will be resolved by submitting
the matter to binding arbitration in accordance with the rules of the American
Arbitration Association within fifteen (15) days after the Commencement Date for
that particular Cell. The parties agree that the findings of the arbitration
shall be binding upon the parties. The parties further agree that any fees or
expenses incurred in such arbitration in resolving any such dispute shall be
shared equally by Landlord and Tenant.

          (d) No substantial modifications shall be made to the Cell One Plans,
the Cell Two Plans or the Cell Three Plans, nor shall the construction
contemplated therein be materially altered or performed other than in conformity
therewith, without the prior written consent of Landlord and Tenant. Any changes
proposed by Tenant shall be submitted to Landlord in writing and, upon receipt,
Landlord shall cause its contractor to promptly prepare and shall submit to
Tenant a detailed, written analysis (the “Proposed Change Proposal”) setting
forth: (i) the additional cost (if any) of construction arising from the
change(s) broken down according to trade and giving unit pricing for all
materials, and per-hour or per-day pricing on labor, (ii) the deviations (if
any) from or changes in the approved plans for the affected work necessitated by
such change(s) and the additional cost of same, and (iii) the number of days (if
any) by which the applicable Target Date will be extended to account for such
change(s). Regarding clause (ii) in the preceding sentence, the “additional
cost” may not exceed the actual cost of labor and material with no greater than
a ten percent mark-up by any subcontractor and a ten percent mark-up by the
Landlord’s general contractor; Landlord may not mark-up the additional cost.
Within two (2) Business Days following receipt of a Proposed Change Proposal by
Tenant, Tenant shall notify Landlord in writing of its decision to accept,
reject or negotiate the Change Proposal. If following good faith negotiation
between Landlord and Tenant (which will not conclude until an in-person meeting
has occurred between Dean Miller for Tenant, and James Topple for Landlord),
they are unable to agree on a Proposed Change Proposal, Tenant shall be deemed
to have rejected the Proposed Change Proposal. Tenant, may cause the work
covered by any rejected Proposed Change Proposal to be performed with its own
forces or by a third party, and Landlord and Tenant agree to take all reasonable
measures to allow such work to be completed with minimal interference to both
such work and Landlord’s Work.

- 5 -



--------------------------------------------------------------------------------



 



In the event Tenant accepts the Proposed Change Proposal (as accepted, a “Change
Proposal”) in the manner set forth above, Tenant shall, within five days after
the Commencement Date of the applicable Cell, pay to Landlord any additional
funds provided for in the Change Proposal, and Landlord shall promptly commence
construction in accordance with the Change Proposal. In the event Tenant rejects
the Proposed Change Proposal, or is deemed to have rejected, Landlord shall
proceed with construction as originally approved in accordance with the Plans,
unless Tenant elects to undertake the work as described above.

          (e) Regarding each of the Cell One Premises or the Cell Two Premises,
Tenant will accrue one day free rent for each day the Landlord is late in
meeting a Plan Submittal Date, a Revised Plan Date, the Cell One Target Date or
the Cell Two Target Date, as such dates may have been adjusted in accordance
with the terms of paragraph 3(c) above due to Force Majeure. Failure by Landlord
to have the remainder of the office area (i.e the areas not consisting of the
Breakroom, Bathrooms and Phone Room) Substantially Complete on the Cell One
Office Substantial Completion Date shall give Tenant a credit of $1,000.00
against the next rent due for each late day, subject to Force Majeure and Tenant
Delay. Notwithstanding the first sentence of this subparagraph (e), Landlord
shall have the opportunity to make up delays in meeting a Plan Submittal Date or
a Revised Plan Date. In this regard, Tenant shall accrue free rent only to the
extent that the Cell One Commencement Date or the Cell Two Commencement Date, as
the case may be, (as adjusted in accordance with the terms of paragraph 3(c)
above due to Tenant Delays) occurs after the date that would otherwise have been
the Cell One Target Date or the Cell Two Target Date but for Landlord’s failure
to meet a Plan Submittal Date or Revised Plan Date. Further, if the Plan
Submittal Date is less than 10 days from the Date of this Lease, Tenant shall
accrue free rent only to the extent that the Cell One Commencement Date or the
Cell Two Commencement Date, as applicable, occurs after the date that would
otherwise have been the Cell One Target Date or the Cell Two Target Date had the
Plan Submittal Date been 10 days after the Date of this Lease.

     For example, if the Date of Lease is November 1, the Plan Submittal Date is
November 15 (14 days after lease execution or 4 days late), and Landlord and
Tenant approve the plans the next day (November 16); then the Cell One Target
Date would be December 26 (40 days after plan approval). If the Cell One Lease
Commencement Date occurs on December 24, then Tenant would receive two (2) days
of free rent, since the Cell One Lease Commencement Date occurred two (2) days
after the date that would otherwise have been the Cell One Target Date
(December 22) if not for Landlord’s delay in meeting the Plan Submittal Date.

     By further example, if, in the above example, the Plan Submittal Date is
November 6 (5 days after lease execution or 5 days early) and Landlord and
Tenant approve the plans the next day (November 7); then the Cell One Target
Date would be December 17. If the Cell One Commencement Date occurs on December
20, no free rent would accrue, since the Cell One Lease Commencement Date
occurred within 40 days of the date that would otherwise have been the Cell One
Target Date (December 22) if not for Landlord’s acceleration of the Plan
Submittal Date.

          (f) Notwithstanding the fact that the Commencement Date for a Cell may
have occurred, Landlord shall diligently pursue completion and fully complete
the Landlord’s Work pertaining to the affected Cell in order to obtain a full
certificate of occupancy from the appropriate governing authority. Tenant will
cooperate with Landlord to obtain a full certificate of occupancy. If Landlord
fails to complete all punch-list items within twenty (20) days following each
Cell’s Commencement Date, Tenant may do so at Landlord’s expense and deduct the
cost thereof from the next Rental payment due (but only until Tenant has fully
recovered the amount which it has paid on Landlord’s behalf pursuant to this
subparagraph) in an amount not exceeding twenty-five percent (25%) of each
installment of monthly Rent. It is

- 6 -



--------------------------------------------------------------------------------



 



anticipated that a full certificate of occupancy for the Cell One Premises will
be obtained contemporaneously with Landlord’s obtaining the full certificate of
occupancy for the Cell Two Premises.

Expansion Option

     4. Subject to the further provisions of this Paragraph 4, Tenant has a
one-time option (the “Expansion Option”) to require Landlord to undertake and
complete Landlord’s Cell Three Work, and to lease the Cell Three Premises from
Landlord under the terms of this Paragraph 4, and on all the other terms and
conditions contained in this Lease. Provided that Tenant is not in default
beyond any applicable notice or cure period as of the time Tenant gives notice
to Landlord or at any time during the construction of the Cell Three Premises,
Tenant may exercise the Expansion Option, by giving written notice to Landlord
(“Tenant’s Expansion Notice”) on or before the first anniversary of the Cell Two
Commencement Date (“Expansion Deadline Date”). Following receipt of Tenant’s
Expansion Notice, Landlord and Tenant will follow the same approval procedures
for the plan approval and construction of the Cell Three Premises as described
in Paragraph 3 regarding the Cell One Premises and the Cell Two Premises, except
that the “Cell Three Target Date” shall be the date that is one hundred thirty
(130) days from and after the approval or deemed approval of the Cell Three
Plans. The Landlord’s Cell Three Work and the Cell Three Plans (which shall be
prepared by Landlord at its expense) shall be consistent with the following
elements (collectively, the “Baseline Elements for Cell Three”): (i) the Cell
Three Premises shall be built using the same general warehouse specifications as
the Cell One Premises and the Cell Two Premises, (ii) the Cell Three Premises
shall have the same bay sizes and the same general warehouse improvement
finishes as the Cell One Premises and the Cell Two Premises including, without
limitation, metal halide lighting, sixty battery charging stations, six air
changes per hour and dock packages similar to the Premises on all doors to be
utilized by Tenant in the Cell Three Premises in the same proportion of doors to
be used by Tenant in the Cell Two Premises as described on Exhibit B, (iii) an
additional guardhouse will be located at the northerly end of the Cell Three
Premises, (iv) the existing auto parking area at the south end of the Cell One
Premises will be modified to conform to the general configuration shown on
EXHIBIT A-1, and (v) there shall be no more than 2000 square feet of office and
no additional load bearing roof requirements. Landlord and Tenant acknowledge
that the work described in the Baseline Elements for Cell Three do not
constitute final construction drawings or a complete description of the work to
be performed by Landlord, but rather, that Landlord will prepare the Cell Three
Plans based generally upon such work described in the Baseline Elements for Cell
Three and that such plans will be revised as part of the plan approval process
described above to provide additional details and refinement as to the scope of
work to be performed by Landlord. To this end, Landlord agrees to prepare the
Cell Three Plans so as to include a scope of work including all of the items
shown in the Baseline Elements for Cell Three and otherwise generally comparable
to the scope of work contained in Landlord’s Cell One Work and Landlord’s Cell
Two Work, and customarily performed by developers of comparable industrial
facilities in the greater Memphis marketplace, but in no event shall Landlord’s
scope of work include additional items relating to Tenant’s specific use or
desire other than as shown on Exhibit B or as otherwise may be undertaken in a
Change Proposal. Regarding the Cell Three Premises, Tenant will accrue one day
free rent for each day the Landlord is late in meeting the Cell Three Target
Date, Plan Submittal Date (which, in the case of the Cell Three Premises, shall
be ten (10) days after Landlord’s timely receipt of Tenant’s Expansion Notice)
or a Revised Plan Date, as such dates may be adjusted due to Force Majeure and
subject further to the “make-up” provisions of Paragraph 3(e) above. The Cell
Three Commencement Date shall be subject to advancement due to Tenant Delays in
accordance with the terms of paragraph 3(c) above. In the event Tenant fails to
provide the Tenant’s Expansion Notice on or before the Expansion Deadline Date,
then this Expansion Option shall terminate and Tenant shall have no further
right or option to expand the Premises or to require the Landlord to construct
the Landlord’s Cell Three Work. The Expansion Option shall terminate in the
event that (y) the named Tenant enters

- 7 -



--------------------------------------------------------------------------------



 



into an Assignment (as defined in Paragraph 17) of the Lease which, under
Paragraph 17, requires Landlord’s consent, or (z) in the event Tenant subleases
more than twenty five (25%) percent of the combined area in the Cell One
Premises and the Cell Two Premises to any entity which, under Paragraph 17,
requires Landlord’s consent.

Renewal Option

     5. Landlord grants Tenant two consecutive options (each a “Renewal Option”)
to extend the term of this Lease. Each Renewal Option shall extend the term for
two years (each a “Renewal Term”). Tenant may exercise a Renewal Option by
delivering written notice (a “Renewal Notice”) of its exercise not later than
six months prior to the expiration of the Initial Term or the Renewal Term, as
the case may be. Provided that Tenant is not in default beyond any applicable
notice and cure period as of the time Tenant gives the applicable Renewal Notice
to Landlord or at the time the then applicable term of this Lease would
otherwise expire, Tenant may exercise its first Renewal Option as to (i) the
Cell One Premises only; (ii) the Cell One Premises and the Cell Two Premises
only; or (iii) the Cell One Premises, the Cell Two Premises, and the Cell Three
Premises (but as to the Cell Three Premises, only if Tenant has exercised the
Expansion Option). Tenant may exercise its second Renewal Option for all or any
of the Cells for which it exercised under its first Renewal Option, but only in
the combinations of Cells permitted in clauses (i), (ii), or (iii) of the
immediately preceding sentence. If Tenant has not timely exercised its first
Renewal Option as to any Cell, Tenant’s second Renewal Option will lapse as to
such Cell and be of no further force or effect. With respect to any Cell for
which Tenant has exercised a Renewal Term, all of the terms and conditions of
this Lease shall remain in full force and effect during the Renewal Terms except
that Landlord shall not be required to perform any improvements, modifications
or installations to the Premises except as specifically noted below and the
following terms shall govern:

          (a) If Tenant exercises a Renewal Option for only the Cell One
Premises, the Cell One Rent will be — $2.87 per square foot per year for the
first Renewal Term, and $2.98 per square foot per year for the second Renewal
Term, if applicable.

          (b) If Tenant exercises a Renewal Option for only the Cell One
Premises and Cell Two Premises, and did not exercise the Expansion Option, the
Cell One Rent and the Cell Two Rent will each be — $2.76 per square foot per
year for the first Renewal Term, and, as to the second Renewal Term, if
exercised for the Cell One Premises and the Cell Two Premises, $2.88 per square
foot per year for the second Renewal Term, if applicable.

          (c) If Tenant exercises a Renewal Option for only the Cell One
Premises and Cell Two Premises, and did exercise the Expansion Option, the Cell
One Rent and the Cell Two Rent will each be — $2.82 per square foot per year for
the first Renewal Term, and, as to the second Renewal Term, if exercised for the
Cell One Premises and the Cell Two Premises, $2.93 per square foot per year for
the second Renewal Term, if applicable.

          (d) If Tenant exercises a Renewal Option for the Cell One Premises,
Cell Two Premises, and the Cell Three Premises, the Cell One Rent, the Cell Two
Rent and the Cell Three Rent will each be — $2.76 per square foot per year for
the first Renewal Term, and, as to the second Renewal Term, if exercised for the
Cell One Premises, the Cell Two Premises and the Cell Three Premises, $2.88 per
square foot per year for the second Renewal Term, if applicable.

          (e) If Tenant exercises a Renewal Option for the Cell One Premises
only, Tenant at its cost and expense, will cause to be constructed a demising
wall between the Cell One Premises and the Cell Two Premises, from floor to
ceiling deck, with a single layer of 5/8” sheetrock on both sides, and with a
single layer of 5/8” plywood on both sides to a height of eight feet above the
floor. If Tenant exercises a Renewal Option for only the Cell One Premises

- 8 -



--------------------------------------------------------------------------------



 



and Cell Two Premises, and did exercise the Expansion Option, the Landlord at
its cost will seal the pass-through in the existing demising wall between the
Cell Two Premises and the Cell Three Premises. If required, the above described
work as to a wall must be constructed by the responsible party within thirty
days following the first day of the applicable Renewal Term.

          (f) If Tenant exercises a Renewal Option for the Cell One Premises
only, then Tenant, and its permitted subtenants, successors and assigns, shall
have the non-exclusive right to use the driveway depicted as the (“Driveway”) on
the site plan attached hereto as EXHIBIT “E” for vehicular and pedestrian
access, ingress and egress to and from the Cell One Premises. Landlord and
Landlord’s tenants, successors and assigns shall have the right to use the
Driveway for vehicular and pedestrian access, ingress and egress to and from the
Cell Two Premises and the Cell Three Premises and for any other purpose not
inconsistent with the use of the Driveway for vehicular and pedestrian access,
ingress and egress being made by Tenant. In such event, during all applicable
Renewal Periods, Tenant shall pay CAM Charges to Landlord pursuant to
subparagraph (g) below and shall pay, in accordance with the terms of Paragraphs
30 and 31 of this Lease, the prorata portion of the taxes and insurance
applicable to the Cell One Premises only (based on a per square foot basis of
the Building and a prorata portion of the acreage contained within the
Property).

          (g) At any time following the Cell One Commencement Date, during which
Tenant is leasing less than all the Cells: (i) Landlord and Tenant shall prorate
the taxes and insurance based on a per square foot basis of the then complete
Building and a prorata portion of the acreage contained within the Property; and
(ii) Landlord and Tenant shall work together to determine a fair and equitable
allocation of the cost and responsibility for common area repair and
maintenance, including but not limited to, repair and maintenance of the
landscaped areas, the Driveway and parking areas and other common areas on the
Property.

Rental

     6. Tenant shall pay Rent to Landlord monthly and on the first day of each
month, in advance, without offset (except as provided in Paragraphs 3(f) and 10)
or demand. All payments of Rent shall be sent to Robert Pattillo Properties,
Inc., P.O. Box 101923, Atlanta, Georgia, 30392, or such other address provided
to Tenant by Landlord. Tenant shall, within three (3) days of the Date of this
Lease, pay to Landlord $42,813.33 representing one-half of the first month’s
Rent for the Cell One Premises due hereunder. The balance of the first month’s
Rent for the Cell One Premises will be due on the Cell One Commencement Date. In
the event Tenant fails to pay Rent or any other payment called for under this
Lease within ten (10) days of the due date, Tenant shall pay a late charge equal
to three percent (3%) of the unpaid amount; provided that Tenant shall be
entitled to two (2) 10-day grace periods during the Initial Term in which Tenant
shall not be assessed a late charge so long as the amount due is paid on or
before the tenth (10th) calendar day after written notice from Landlord that
such Rent amount is past due. Landlord and Tenant agree that such late charge is
intended to compensate Landlord for additional administrative charges and other
damages incurred by Landlord on account of such late payment and not as a
penalty. Landlord and Tenant agree that the actual damages to be suffered by
Landlord in such event shall be difficult, if not impossible to ascertain, and
that such late charge is a reasonable estimate of such charges and damages.
Either Landlord or Tenant may have the area of the combined Cell One Premises
and Cell Two Premises, or the combined Cell One Premises, Cell Two Premises and
Cell Three Premises measured by an architect or surveyor reasonably qualified to
make the measurement, which measurement shall be measured from outside wall to
outside wall of the applicable Cell. If the Premises vary in size from the size
recited in the definitions of the Cell One Premises, the Cell Two Premises, or
the Cell Three Premises, the Rent shall be proportionally increased or decreased
by the increase or the decrease in size revealed in the measurement as of the
date of delivery of the measurement to the other party. If, as a result of the
negligent acts or willful misconduct of Landlord or any contractor

- 9 -



--------------------------------------------------------------------------------



 



performing work on the Premises on behalf of Landlord, Tenant is prevented from
using any material portion of the Premises in the ordinary course of Tenant’s
business, then Tenant must notify Landlord in writing of such event (a “Stoppage
Notice”) within twenty four (24) hours of the commencement of such event. In the
event that Tenant does not timely provide such Stoppage Notice, then the claimed
prevented use shall not be deemed to have occurred until a time no earlier than
24 hours prior to when such Stoppage Notice is actually provided by Tenant to
Landlord (such date, the “Prevention Start Date”). In the event that Tenant is
so prevented from using any material portion of the Premises and such condition
continues after the Prevention Start Date for a period of more than forty eight
consecutive hours on Business Days, the Rent shall abate as to such portion of
the Premises that can not be used by Tenant from the end of such forty eight
hour period until Tenant’s full use and enjoyment of such portion of the
Premises is restored.

Utility Bills

     7. Following the Commencement Date with respect to any respective Cell,
Tenant shall place utility bills of all types serving that respective Cell in
its name. Each Cell must have its own electrical meter. Tenant shall be
responsible for all such bills, along with all charges and assessments
pertaining to utilities serving the Premises, including, but not limited to,
water and sewer, natural gas, electricity, fire protection (including sprinkler
testing charges) and sanitary charges, but excluding installation or connection
fees and any amounts outstanding, with respect to such Cell which relate to a
period prior to the Commencement Date for such Cell. If Tenant does not pay its
utility bills prior to delinquency and if failure to pay such charges would
create a lien on the Premises or would cause the gas, electric, water or fire
protection service to all or a portion of the Premises to be suspended or result
in physical damage to the Premises, Landlord may do so ten (10) days after
delivering written notice to Tenant. The amount paid by Landlord shall be paid
by Tenant to Landlord, as Additional Rent, within ten days of demand therefor by
Landlord and proof of payment. The term Additional Rent shall include, without
limitation, the charges due under this paragraph along with any charges due
under the terms of this Lease other than Rent.

Mortgagee’s Rights

     8. Landlord represents that, as of the date of this Lease, there is no
mortgage, deed of trust or similar type lien against the Premises or ground
lease. For any future holder of a mortgage on the Premises or ground lessor
(“Lien Holder”), Tenant will subordinate its interest in the Premises under the
Lease and attorn to such future Lien Holder, provided that such future Lien
Holder executes and delivers a subordination, non-disturbance and attornment
agreement to Tenant in form substantially similar in all material respects to
the form attached hereto as EXHIBIT “F”, subject to reasonable modifications
that do not materially and adversely affect Tenant’s rights or remedies under
this Lease.

Repairs by Tenant

     9. Except for repairs and maintenance necessitated by the acts or omissions
of Landlord, its agents, employees, contractor and invitees, or which are
covered by Landlord’s responsibilities in connection with the terms of paragraph
3(a) above relating to defects in materials or workmanship during certain
periods, Tenant, at its sole cost, shall keep and maintain the Premises (except
portions of the Premises to be maintained and repaired by Landlord under terms
of Paragraph 10), including without limitation, all paving, the driveways and
walkways, the floor slab surface, lawn maintenance and landscaping, in good
order and repair. Tenant also agrees to keep in good repair, and replace if
necessary (subject to the succeeding sentence), all systems pertaining to water,
fire protection, drainage, sewer (but not if located under the floor slab or
under the paving), electrical, heating, ventilation, air conditioning and
lighting (“Building Systems”). Provided, however, if one or more of the Building
Systems or a portion thereof requires a repair that (i) is at a cost in excess
of 40% of the cost of replacing that Building System or applicable portion
thereof or otherwise requires replacement, and (ii) is at a cost in excess of
$10,000 in any one occurrence, and (iii) would be a capitalized expenditure
under Generally Accepted Accounting Principles, and

- 10 -



--------------------------------------------------------------------------------



 



(iv) is not the result of Tenant’s negligence or a breach by Tenant of its
obligations under this Lease (which repair and replacement shall be Tenant’s
responsibility), then Tenant must notify Landlord in writing of the need for
such repair or replacement along with supporting estimates for the cost of same.
In such event, the Building System or affected portion thereof shall be either
replaced or repaired by Landlord, at Landlord’s determination (“Capital
Repair\Replacement”). The cost to Tenant of a Capital Repair\Replacement shall
be initially paid by Landlord and amortized over the useful life of the
applicable Capital Repair\Replacement in accordance with Generally Accepted
Accounting Principles plus interest at a rate equal to the “prime rate” as
announced by Wachovia Bank, in Atlanta, Georgia in effect at the time such
Capital Repair\Replacement is made, and the annual amortized amount shall be
paid by Tenant to Landlord monthly, as Additional Rent, in equal installments,
during the remainder of the Initial Term (and any Renewal Term that is exercised
by Tenant) until the cost of such Capital Repair\Replacement has been fully
amortized; provided, however, in the event that this Lease is terminated due to
a default by Tenant, all of the payments that would have been due from Tenant
pursuant to this paragraph 9 shall be immediately due and payable as Additional
Rent, as of the day of such termination. In the event that any Capital
Repair\Replacement is not fully amortized over the Initial Term of the Lease and
any Renewal Term, Tenant shall only be responsible for the costs amortized
during the Initial Term and any Renewal Term with Tenant reserving the right to
prepay its obligation at any time. Tenant agrees to return the Building Systems
to Landlord in the same condition as they were on the Commencement Date for each
Cell upon the expiration or earlier termination of this Lease as pertains to
that Cell, normal wear and tear, or damage by storm, fire, lightning, earthquake
or other casualty excepted. Tenant shall not cause the Premises to become
subject to any lien, charge or encumbrance whatsoever. Tenant shall have no
authority, express or implied, to create any lien, charge or encumbrance upon
the interest of the Landlord in the Premises. Tenant shall, at its sole cost,
maintain a regularly scheduled preventive maintenance and service program for
the repair, maintenance and servicing of all heating and air-conditioning
systems and related equipment within the Premises and a regularly scheduled
maintenance and inspection program relating to the fire sprinkler system. Tenant
shall provide Landlord with copies of any reports or test results provided by
such maintenance program. Upon written request by Tenant and at Tenant’s sole
cost, Landlord will arrange for any repair which is Tenant’s responsibility
pursuant to the terms of this Lease to be performed by Landlord’s employees,
agents or contractors. Tenant shall pay, as Additional Rent, the cost of such
repair within ten (10) days of receipt of a bill in detail sufficient to
determine the scope of the work performed from Landlord.

Repairs by Landlord

     10. Except for damage caused by the negligence or willful misconduct of
Tenant, its agents, employees, contractors and invitees, Landlord, at its sole
cost and expense, shall keep in good repair and maintain (commensurate with
other first-class warehouse and distribution centers in the vicinity of the
Premises) the roof (including the roof membrane, gutters, and downspouts), and
all structural elements of the Premises, including but not limited to,
foundation, the floor slab (excluding the surface), and exterior walls
(exclusive of painting, glass and exterior doors), and all underground portions
of all Building Systems. Tenant shall promptly notify Landlord of the need for
any repairs which are Landlord’s responsibility hereunder. Landlord shall be
under no duty to make any repairs hereunder unless Landlord receives notice of
the need for such repairs or of which Landlord has actual notice. In an
emergency, or if Landlord fails to begin repairs or maintenance as to an item
that is Landlord’s responsibility as described by this Paragraph 10, within ten
(10) days following written request from Tenant (or in the case of material roof
leaks, following 24-hours written notice from Tenant), Tenant may make the
repairs and, only after providing Landlord with written proof of payment and
lien waivers, may be entitled to abate Rent (but only until Tenant has fully
recovered the amount which it has paid on Landlord’s behalf pursuant to this
Paragraph) in an amount not exceeding twenty-five percent (25%) of each

- 11 -



--------------------------------------------------------------------------------



 



installment of monthly Rent.

Modifications and Alterations to the Premises

     11. Tenant shall make no material modifications, alterations or
improvements to the Premises or cut any openings or penetrations in the roof
without the prior written consent of Landlord, which may not unreasonably be
withheld, conditioned or delayed. In the event Landlord gives its consent to
such modification or alteration, Landlord shall also inform Tenant whether or
not such modification or alteration must be removed from the Premises at the
termination of this Lease. Landlord’s failure to respond to Tenant’s written
request for consent for ten (10) days following the receipt of such request,
means that Landlord’s consent is deemed given and that Tenant will not be
required to remove the item for which consent was sought when the Lease
terminates. Notwithstanding the preceding sentences of this Paragraph, Tenant,
without Landlord’s consent, may install any satellite or communications antennae
and related structures on the roof provided that Tenant will be responsible for
any damage to the roof caused thereby and for any subsequent roof leaks or any
related damage associated with leaks at or around the areas affected by such
installation and for any damage or repair necessitated by any breach or
termination of any roof warranty caused by such installation work. Landlord and
Tenant agree to take all steps necessary to comply with any applicable roof
warranty in conjunction with such installation activities by Tenant affecting
the roof provided that Tenant pays the cost of any needed inspections or tests.
Further notwithstanding anything contained in this Paragraph 11 to the contrary,
Tenant may make material modifications, alterations or improvements to the
Premises, without Landlord’s consent (but Tenant shall be required to inform
Landlord at least ten days prior to any such work being performed) which do not
affect the structural components of the Premises, the structural integrity of
the floor slab, the exterior of the Premises, or materially or adversely affect
any water, fire protection, drainage, sewer, electrical, heating, ventilation,
air conditioning or lighting systems on the Premises (“Permitted Alterations”).
Following notice from Tenant that it intends to make a Permitted Alteration
(“Permitted Alteration Notice”), Landlord shall inform Tenant of whether or not
such modification or alteration must be removed by Tenant at the termination of
this Lease. Landlord’s failure to respond in writing to a Permitted Alteration
Notice within ten (10) days from Landlord’s receipt of such notice means that
Tenant will not be required to remove the Permitted Alteration described
therein. Any modifications or alterations made by Tenant shall be completed in a
good, workmanlike and lien free manner in accordance with all applicable codes
and regulations and Tenant shall provide Landlord with certificates of insurance
from Tenant’s contractor showing coverage for general liability and workmens’
compensation. Upon written request by Tenant and at Tenant’s sole cost, Landlord
will arrange for any modification, alternation or improvement consented to by
Landlord to be performed by Landlord’s employees, agents or contractors. Tenant
shall pay, as Additional Rent, the cost of such modification, alteration or
improvement within ten days of receipt of a bill in detail sufficient to
determine the scope of the work performed therefor from Landlord.

Return of Premises

     12. As to each Cell, Tenant agrees to return the Premises to Landlord at
the expiration or prior termination of this Lease broom clean and in good
condition and repair, normal wear and tear, damage by storm, fire, lightning,
earthquake or other casualty excepted. Upon Landlord’s request, Tenant agrees to
remove those alterations installed by or for Tenant and which, under
Paragraph 11, Landlord has elected to have Tenant remove at the end of the Term.
As to each Cell, Tenant shall remove its personal property (including but not
limited to its racks) from the Premises on or before the expiration or
termination of this Lease. Tenant shall repair any damage caused by any such
removal.

Destruction of or Damage to Premises

     13. If the Premises are partially or totally damaged or destroyed by storm,
fire, lightning, earthquake or other casualty, such that the Premises are
rendered totally or partially inaccessible, or unusable by Tenant in the
ordinary course of its business, the Rent will abate proportionately to the
diminution in Tenant’s use, and Landlord shall restore the Premises to
substantially the same

- 12 -



--------------------------------------------------------------------------------



 



condition as existed before such casualty as speedily as practicable, whereupon
full rental shall recommence. Regardless whether Landlord or Tenant has obtained
the insurance policy on the Premises in accordance with Paragraph 30 below, each
of Landlord and Tenant shall take all steps necessary to assist the other in
processing the insurance claim. However, if the damage shall be so extensive
that it cannot reasonably be repaired and restored within nine (9) months from
date of the casualty, then Tenant may terminate this Lease by giving written
notice to Landlord within thirty (30) days after the date of such casualty.
Notwithstanding the foregoing, if the Premises are damaged and the cost of
repair is greater than thirty-five percent of the replacement cost of the
Premises, and if the damage is of a type not covered by the insurance described
in Paragraph 30(b) herein, then Landlord may terminate this Lease by giving
written notice to Tenant within thirty (30) days after the date of such
casualty. In addition, in the event that there is a total destruction of the
Premises during the last year of the Initial Term or the last year of the then
current Renewal Term, then, notwithstanding anything in this Lease to the
contrary, this Lease shall terminate as of the date of such casualty and
Landlord shall have no duty to restore or rebuild unless Tenant agrees, at that
time, to exercise the next available renewal term, if any. In the event of such
termination, rental shall be abated as of the date of such casualty. If neither
party elects to terminate the Lease as provided above, and if Landlord has not
commenced to repair within ninety (90) days following the casualty, Tenant may
then terminate the Lease as of the date of the casualty by giving written notice
to Landlord. If Landlord has commenced to repair or rebuild and has not
completed such work to the point of Substantial Completion within one (1) year
from the date of such casualty (as may be extended by Force Majeure occurring
after the date such repair or rebuilding work has been commenced by Landlord),
then Tenant shall have the continuing right to terminate this Lease effective as
of the date that is thirty days after the Landlord’s receipt of such notice,
unless Landlord completes such work within such thirty days. In no event shall
Landlord be responsible for repairing or restoring any personal property of
Tenant or any alterations or improvements made by Tenant.

Indemnity

     14. Except to the extent arising from or related to Landlord’s negligence,
willful misconduct, or breach of this Lease, Tenant agrees to indemnify, defend
and save harmless Landlord against all claims, losses, liabilities, costs and
expenses (including reasonable attorney’s fees and costs of litigation) suffered
by Landlord by reason of the use or occupancy of the Premises by Tenant. Except
to the extent arising from or related to Landlord’s negligence, willful
misconduct, or breach of this Lease, Landlord shall not be liable to Tenant’s
employees, agents, contractors or invitees for any injury to a person or damage
to property on or about the Premises, or any damage caused by the improvements
becoming out of repair, the failure or cessation of any utility or by any
leakage of gas, oil, water or steam or electricity emanating from the Premises.
Landlord indemnifies and will defend and save harmless Tenant against all
claims, losses, liabilities, costs and expenses (including reasonable attorney’s
fees and costs of litigation) arising from or related to Landlord’s (or its
agents’) negligence, willful misconduct or breach of this Lease.

Governmental Orders

     15. Except as provided in the following sentence, Tenant agrees, at its own
expense, to promptly comply with all requirements of any applicable laws,
orders, ordinances, statutes or regulations (collectively “Laws”) applicable to
the Tenant’s use of and\or occupancy of the Premises. Landlord agrees, at its
own expense, to promptly comply with Laws applicable to the Premises if: (a) the
Law relates to items which are Landlord’s obligation to repair, maintain or
replace under Paragraphs 9, 10 or otherwise under the terms of this Lease,
(b) such failure to comply arises as a result of Landlord’s Work not complying
with Laws in effect as of the Commencement Date for the applicable Cell (without
taking into account any subsequent amendments or modifications to such Laws) or
(c) the Laws are Laws generally applicable to the Premises or
warehouse/distribution properties.

- 13 -



--------------------------------------------------------------------------------



 



Condemnation

     16. If the entire Premises or such portion thereof as will make the
Premises unusable for the purpose herein leased, as reasonably determined by
Tenant, shall be condemned by any legally constituted authority for any public
use or purpose, or sold under threat of condemnation, then this Lease shall
terminate as of the date of such condemnation or sale and rental shall be
accounted for between Landlord and Tenant as of such date. In the event of a
condemnation which does not result in the termination of this Lease under the
prior sentence, rental shall be abated in a fair and equitable manner and
Landlord shall restore the remaining portion of the Premises to substantially
the same condition as existed prior to the condemnation. In no event shall
Landlord be responsible for repairing or restoring any personal property of
Tenant or any alterations or improvements made by Tenant. All condemnation
awards or sales proceeds in lieu thereof shall belong to Landlord; provided,
however, Tenant shall be entitled to file a claim for loss of its personal
property and moving expenses and the value of its rights hereunder provided the
filing of such claim does not adversely affect Landlord’s claims for its
interests in and related to the Premises.

Assignment

     17. Tenant may not assign this Lease or any interest hereunder or sublet
the Premises in whole or in part or allow all or a portion of the Premises to be
used by a third party (a “Transfer”) without the prior written consent of
Landlord, which may not unreasonably be withheld, conditioned or delayed. If
Tenant is a corporation, partnership, limited liability company or other entity
that is not publicly traded, the transfer of more than fifty percent (50%) of
the ownership interests of Tenant or the transfer of a lesser percentage which
results in a transfer of control of Tenant, whether in one transaction or a
series of related transactions, shall constitute a Transfer for purposes of this
Lease. Notwithstanding the preceding two sentences, Tenant, without Landlord’s
consent, may transfer this Lease: (i) to any entity which controls, is
controlled by or is under common control with Tenant or Williams-Sonoma, Inc.;
(ii) to any entity resulting from a consolidation or merger with Tenant; or
(iii) to any person acquiring all, or substantially all, of Tenant’s assets or
issued and outstanding stock. Any assignee (and if Landlord so elects, any
subtenant) shall become liable directly to Landlord for all obligations of
Tenant hereunder. No such assignment or sublease shall release Tenant or any
guarantor hereunder from any of its duties and obligations under this Lease,
except, in an assignment, if the assignee or its guarantor has a then current
corporate credit rating of no lower than BBB- (triple B minus) from Standard &
Poor’s or a then equivalent rating, then Tenant and guarantor automatically
shall be released from all their duties and obligations under this Lease and the
Guaranty, respectively, effective upon approval of the assignment by Landlord
(for assignments that require Landlord’s approval) and delivery by Tenant to
Landlord of an assignment document executed by Tenant, Guarantor and applicable
assignees or guarantors.

Hazardous Substances

     18. Tenant covenants that, without first obtaining Landlord’s written
consent, that neither Tenant, nor any of its agents, employees, contractors or
invitees shall cause or permit any Hazardous Materials to be stored, handled,
treated, released or brought upon or disposed of on the Premises in violation of
any Environmental Laws (defined below). Landlord hereby consents to the use in
the Premises of the Hazardous Materials described on Exhibit C hereto provided
same are in compliance with all applicable Environmental Laws. Tenant shall
comply with any and all applicable laws, ordinances, rules, regulations and
requirements respecting the storage, handling, treatment, release, disposal,
presence or use of Hazardous Materials (“Environmental Laws”) in, on or about
the Premises. As used herein, the term “Hazardous Materials” means asbestos,
polychlorinated biphenyls, oil, gasoline or other petroleum based liquids, any
and all materials or substances defined as hazardous or toxic under, or
regulated by, Environmental Laws, including but not limited to substances
defined as hazardous under the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, 42 U.S.C. § 9601 et seq., the
Resource Conservation and Response Act, as amended, 42 U.S.C. § 6901 et seq. (or
any state counterpart to the foregoing

- 14 -



--------------------------------------------------------------------------------



 



statutes) or determined to present the unreasonable risk of injury to health or
the environment under the Toxic Substances Control Act, as amended, 15 U.S.C. §
2601 et seq. Landlord indemnifies and shall defend and hold Tenant harmless from
and against any and all claims, judgments, damages, penalties, fines, costs
(including without limitation, consultants’ fees, experts’ fees, attorneys’ fees
and court costs), liabilities or losses arising out or of resulting from
Landlord’s storage, handling, treatment, release, disposal, presence or use of
Hazardous Material in, on, or about each Cell: (a) before its Commencement Date;
or (b) brought in, on or about that Cell by Landlord or any party acting through
Landlord (other than Tenant or its employees, contractors, agents or others on
or at the Premises by or at the instance of Tenant) . Tenant shall indemnify,
defend and hold Landlord harmless from and against any and all claims,
judgments, damages, penalties, fines, costs (including without limitation,
consultants’ fees, experts’ fees, attorney’s fees and court costs), liabilities
or losses resulting from Tenant’s storage, handling, treatment, release,
disposal, or use of Hazardous Materials in, on or about the Premises. Without
limiting the generality of the foregoing indemnity, in the event Landlord has
sufficient evidence from which to form a reasonable belief that the covenant set
forth in this Paragraph has been materially violated by Tenant, Landlord shall
be entitled, at Tenant’s sole expense, to take reasonable actions to assess,
contain, delineate and/or remediate any contamination by such Hazardous
Materials. Any sums reasonably expended by Landlord shall be reimbursed by
Tenant, as Additional Rent, within thirty (30) days of demand therefor by
Landlord. The obligations of this Paragraph 18 shall survive the expiration or
earlier termination of this Lease.

Removal of Fixtures

     19. Tenant may remove all fixtures and equipment which Tenant has placed in
the Premises, however, Tenant shall repair all damages to the Premises caused by
such removal. In no event shall Tenant remove heating, ventilating, air
conditioning, plumbing, electrical and lighting systems and fixtures or dock
levelers, dock locks, dock lights or dock seals. In the event this Lease is
terminated for any reason, any property remaining in or upon the Premises may,
at the option of Landlord, either be deemed to become property of Landlord or
Landlord may dispose of such property as Landlord deems proper with no
obligation to Tenant.

Default; Remedies

     20. In the event (i) any payment of rental or other sum due hereunder is
not paid as and when due and Tenant fails to cure such default within ten (10)
days after written demand from Landlord ; (ii) Tenant abandons the Premises;
(iii) Tenant shall fail to comply with any term, provision, condition, or
covenant of this Lease (other than an obligation requiring the payment of Rent
or other sums hereunder) and shall not cure such failure within thirty days
after written notice to the Tenant of such failure to comply, or if such failure
reasonably is not susceptible to cure in thirty days, then Tenant must commence
the cure in the thirty-day period and use continuous, commercially reasonable
efforts to pursue it to completion; or (iv) Tenant shall file a petition under
any applicable federal or state bankruptcy or insolvency law, or have any
involuntary petition filed thereunder against it and not dismissed within sixty
days, then Landlord shall have the option to do any one or more of the
following:

          (a) Terminate this Lease, by delivery of written notice of such
termination at least fifteen (15) days prior to the effective termination date,
in which event Tenant shall immediately surrender the Premises to Landlord.
Tenant agrees to indemnify Landlord for all loss, damage and expense which
Landlord may suffer by reason of such termination.

          (b) Without terminating this Lease, by delivery of written notice to
Tenant thirty (30) days prior to terminating Tenant’s right of possession,
terminate Tenant’s right of possession, whereupon rental shall continue to
accrue and be owed by Tenant hereunder. Thereafter, at Landlord’s option,
Landlord may enter upon and relet all or a portion of the Premises (or relet the
Premises together with any additional space) for a term longer or shorter than
the remaining term hereunder and otherwise on terms

- 15 -



--------------------------------------------------------------------------------



 



satisfactory to Landlord. Tenant shall be liable to Landlord for the deficiency,
if any, between Tenant’s rent hereunder and all net sums received by Landlord on
account of such reletting (after deducting all reasonable costs incurred by
Landlord in connection with any such reletting, including without limitation,
tenant improvement costs, brokerage commissions and attorney’s fees).

          (c) Pursue a dispossessory action against Tenant, in which event
Tenant shall remain liable for all amounts owed hereunder, including amounts
accruing hereunder from and after the date that a writ of possession is issued.

          (d) Perform any unperformed obligation of Tenant. Any sums expended by
Landlord shall be repaid by Tenant, as Additional Rent, within ten (10) days of
demand therefor by Landlord.

     Pursuit of any of the foregoing remedies shall not preclude pursuit of any
other remedies herein provided or any other remedies provided by law. In the
event Landlord places the enforcement of all or any part of this Lease in the
hands of an attorney on account of Tenant’s default, Tenant agrees to pay
Landlord’s cost of collection, including reasonable attorney’s fees, whether
suit is actually filed or not.

Entry by Landlord

     21. Landlord may post a sign stating that the Premises are “For Lease” six
(6) months prior to the termination of this Lease or “For Sale” at any time
during the Initial Term or any renewal of this Lease. Landlord may enter the
Premises following 24-hours written notice to Tenant at reasonable hours during
the term of this Lease to exhibit same to prospective purchasers, lenders or
financial partners, to make repairs required of Landlord under the terms hereof,
to make repairs to Landlord’s adjoining property, if any, or to conduct
reasonable tests of the Premises but only to the extent the foregoing do not
unreasonably interfere with Tenant’s operations or business, or cause Tenant any
material inconvenience.

Estoppel Certificates

     22. Landlord and Tenant each agrees to furnish to the other, within ten
(10) days following receipt of a request, a written statement confirming (to the
extent true): (i) that the Lease is in full force and effect and not amended or
modified except as disclosed; (ii) the relevant Commencement Date(s); (iii) the
Rent; and, (iv) that, to the knowledge of the certifying party, no defaults
exist under the Lease.

     23. Intentionally Omitted.

Holding Over

     24. If Tenant remains in possession of the Premises after expiration of the
term hereof, with Landlord’s acquiescence and without any express written
agreement of parties, Tenant shall be a month-to-month tenant upon all the same
terms and conditions as contained in this Lease, except that the rental rate
shall become one and one-quarter times the amount in effect at the end of the
term of this Lease, and there shall be no renewal of this Lease by operation of
law. Such month-to-month tenancy shall be terminable upon thirty (30) days
notice by either party to the other. Tenant waives any right that it may have to
additional notice pursuant to applicable law. If Tenant remains in possession of
the Premises after the expiration of the term hereof without Landlord’s
acquiescence, Tenant shall be a tenant at sufferance subject to immediate
eviction. In such event, in addition to paying Landlord any damages resulting
from such holdover, Tenant shall pay rental at the rate of one and one-half
times the amount in effect at the end of the term of the Lease.

Miscellaneous

     25. All rights, powers and privileges conferred hereunder upon parties
hereto shall be cumulative but not restrictive to those given by law. No failure
of Landlord or Tenant to exercise any power given it hereunder, or to insist
upon strict compliance by the other party with its obligations hereunder, and no
custom or practice of the parties at variance with the terms hereof shall
constitute a waiver of either party’s right to demand exact compliance with the
terms hereof. Time is of the essence of this Lease. Subject to the terms of

- 16 -



--------------------------------------------------------------------------------



 



paragraph 17 above, this Lease shall be binding upon and shall inure to the
benefit of the respective successors and assigns of Landlord and Tenant. Tenant
shall pay and be liable for all rental, sales and use taxes, and other similar
taxes, if any, levied or imposed by any city, state, county or other
governmental authority. Such taxes, when possible or allowed, shall be paid
directly by Tenant to the taxing authority prior to any delinquency. Such
payments shall be paid concurrently with the payment of Rent or other sums due
hereunder upon which the tax is based. This Lease contains the entire agreement
of the parties hereto as to the Premises, and no representations, inducements,
promises or agreements, oral or otherwise, between the parties, not embodied
herein, shall be of any force or effect. If any term, covenant or condition of
this Lease or the application thereof to any person, entity or circumstance
shall, to any extent, be invalid or unenforceable, the remainder of this Lease,
or the application of such term, covenant or condition to persons, entities or
circumstances other than those which or to which used may be held invalid or
unenforceable, shall not be affected thereby, and each term, covenant or
condition of this Lease shall be valid and enforceable to the fullest extent
permitted by law. The circulation of one or more drafts of this Lease shall not
constitute a reservation of the Premises or an offer to lease the Premises to
Tenant. Neither party shall be bound hereunder until such time as both parties
have signed this Lease. Landlord covenants that on paying the rent and
performing the covenants herein contained, Tenant shall peacefully and quietly
have, hold, and enjoy the Premises for the term. This Lease shall be governed by
the laws of the State of Mississippi.

Notices

     26. Any notice given pursuant to this Lease shall be in writing and sent by
hand delivery, by facsimile transmission or by reputable overnight courier to:

          (a) Landlord: Robert Pattillo Properties, Inc., 2987 Clairmont Road,
Suite 550, Atlanta, Georgia 30329; Facsimile Number: 404-235-3541, or at such
other address or to such other facsimile number as Landlord may designate in
writing to Tenant.

          (b) Tenant: Pottery Barn Inc. attn: Sr. Vice President Distribution,
4300 Concorde, Memphis, TN 38118; Facsimile number (901) 546-6147, or at such
other address or to such other facsimile number as Tenant may designate in
writing to Landlord. Copy to: William-Sonoma, Inc., 3250 Van Ness Avenue, San
Francisco, CA 94109, attn: General Counsel; Facsimile number (415) 283-3627.

Any notice sent in the manner set forth above shall be deemed sufficiently given
for all purposes hereunder and shall be deemed received upon receipt if sent by
hand delivery, on the next business day after deposit, prepaid, with a reputable
overnight courier, or if sent by facsimile, on the date such notice is
transmitted, provided a copy of such notice is sent within two (2) business days
by overnight delivery to the recipient’s address set forth above.

Brokerage

     27. Landlord and Tenant each represents and warrants to the other that it
has not dealt with any broker, agent or finder in connection with or regarding
this Lease, except for Bayard Snowden (“Snowden”) who has represented Landlord
and Wilkinson & Snowden (“Tenant Broker”) who has represented Tenant. Landlord
will pay Snowden and Tenant Broker under a separate agreement. Each of Landlord
and Tenant covenants and agrees to indemnify and hold the other harmless from
any and all loss, liability, damage, claim, judgment, cost and expense
(including without limitation attorney’s fees and litigation costs) that may be
incurred or suffered by the other because of any claim for any fee, commission
or similar compensation with respect to this Lease, made by any broker, agent or
finder claiming by, through or under the indemnifying party, whether or not such
claim is meritorious.

Signs

     28. Tenant may erect a building sign on or about the Premises subject to
Landlord’s reasonable approval of the sign and its location, and its

- 17 -



--------------------------------------------------------------------------------



 



compliance with any applicable governmental regulations or laws. Prior to the
expiration of the term of this Lease, Tenant shall remove any such sign and
repair any damage to the Building occasioned by the installation and/or removal
of such sign.

Use of Premises

     29. The Premises may be used for warehousing and distribution and any
related or appurtenant purposes allowed under applicable zoning laws and
ordinances (“Tenant’s Use”) and no other purpose. The Premises shall not be used
for any illegal purposes, nor in any manner to create any nuisance or trespass,
vitiate Landlord’s insurance or violate any restrictive covenants encumbering
the building. Outside storage or outside manufacturing are prohibited without
Landlord’s written consent, which shall not be unreasonably withheld,
conditioned or delayed.

Insurance

     30. (a) Tenant will carry, at Tenant’s expense, commercial property
insurance that, at a minimum, shall cover the perils under ISO special causes of
loss form (CP 10 30) on all equipment, inventory, fixtures, furniture,
appliances and other personal property on the Premises. Tenant shall procure,
maintain and keep in full force and effect at all times during the term of this
Lease commercial general liability insurance with respect to the Premises and
the conduct and operation of Tenant’s business therein, naming Landlord as
additional insured and Landlord’s lender as mortgagee, with limits of not less
than $2,000,000.00 for death or bodily injury to one or more persons in a single
occurrence and not less than $2,000,000 for property damage. Such general
liability insurance policy shall contain a broad form contractual liability
endorsement covering Tenant’s indemnities in favor of Landlord provided
hereunder.

          (b) Landlord will carry, at Tenant’s expense (which may not include
any mark-up whatsoever) commercial property insurance that, at a minimum, shall
cover the perils under the ISO special causes of loss form (CP 10 30) in amounts
equal to the replacement costs (including demolition and debris removal) of the
Premises, and commercially reasonably available insurance in such amounts as
Landlord may reasonably require against damages by such other hazards as any
mortgage lending institution holding a mortgage on the Premises, or mortgage
lending institutions generally, may from time to time require in case of similar
properties; insurance against abatement or loss of Rent in case of fire or other
casualty similarly insured against, in an amount at least equal to the minimum
Rent and taxes to be paid by Tenant during the one year next ensuing as
reasonably determined by Landlord and broad form Boiler and Machinery coverage
on all equipment and delivery systems for heat, cooling and water for the
Premises. Tenant shall pay to Landlord, as Additional Rent, the amount of
Landlord’s premium within thirty (30) days of demand from Landlord. Tenant’s
obligation as to the payment of such insurance premiums shall be apportioned on
a per diem basis for the years in which the Lease term commences and terminates.
Tenant may, at its option, but not its obligation, elect to insure the Premises
under a policy obtained by Tenant for the same limits and required coverage
perils by giving at least thirty (30) days prior written notice to Landlord. If
Tenant makes such election, Tenant’s insurance coverage shall meet the
requirements set forth above. If Tenant makes such election, Landlord and any
mortgagee holding a security interest in the Premises shall be named as
additional insureds under the insurance policy. The insurance policies required
to be maintained by Tenant hereunder may be furnished by Tenant under one or
more blanket policies carried by Tenant, but only if such blanket policies
contain one or more specific endorsements that (a) name Landlord and any
mortgagee as an additional insured, (b) reference the Premises with
particularity and guarantees a minimum limit available for the Premises equal to
the insurance otherwise required for the aforementioned “all risk” policy. All
insurance required to be carried by Tenant shall be effected under enforceable
policies issued by insurers rated “A-/IX” or better as defined in the then
current edition of Best’s Insurance Reports (or the equivalent thereof if Best’s
Insurance Reports is no longer published) and licensed to do business in

- 18 -



--------------------------------------------------------------------------------



 



Mississippi. Tenant may rescind its election to insure the Premises by giving at
least thirty (30) days written notice to Landlord. In the event Tenant fails to
procure, maintain, and/or pay for the insurance required by this Lease, at the
times and for the duration specified in this Lease, Landlord shall have the
right, but not the obligation, at any time and from time to time, and without
notice, to procure such insurance and/or to pay the premiums for such insurance,
in which event, Tenant shall repay Landlord, immediately upon demand by
Landlord, all sums so paid by Landlord, and any costs or expenses incurred by
Landlord in connection therewith, without prejudice to any other rights and
remedies of Landlord under this Lease.

Landlord shall procure, maintain and keep in full force and effect at all times
during the term of this Lease commercial general liability insurance with
respect to the Premises and the conduct and operation of Landlord’s business
therein, naming Tenant as additional insured, with limits of not less than
$2,000,000.00 for death or bodily injury to one or more persons in a single
occurrence and not less than $2,000,000 for property damage. Such general
liability insurance policy shall contain a broad form contractual liability
endorsement covering Landlord’s indemnities in favor of Tenant provided
hereunder.

          (c) To the full extent permitted by law, Landlord and Tenant each
waives all right of recovery against the other and its officers, employees, and
agents for, and agrees to release the other and its officers, employees and
agents from liability for, loss or damage to the extent such loss or damage is
covered by valid and collectible insurance in effect at the time of such loss or
damage; provided, however, that the foregoing release by each party is
conditioned upon the releasing party’s insurer endorsing the releasing party’s
insurance policy so as to permit such waiver without affecting the coverage
thereunder. If such endorsement is not obtained or maintained by either party,
then such party’s release shall be deemed to be rescinded until such endorsement
is provided by such insurer.

          (d) All insurance required to be carried by Landlord and Tenant shall
be effected under enforceable policies issued by insurers reasonably approved by
the other party. Landlord and Tenant may utilize reasonable deductibles given
their size and financial stability. Both parties will be responsible to pay any
loss amount that lies within their deductible, up to the maximum amount of the
deductible. At least fifteen (15) days prior to the expiration date of any
policy procured by Landlord or Tenant, the certificate of insurance for such
insurance shall be delivered by the other party. Within fifteen (15) days after
the premium on any such policy shall become due and payable, the non-carrying
party shall be furnished with satisfactory evidence of its payment. All such
policies shall contain an agreement by the insurers that such policies shall not
be canceled or materially modified without at least thirty (30) days (except ten
(10) days for non-payment of premium) prior written notice to the other party
and, where applicable, to the holder of any mortgage to whom loss hereunder may
be payable. If any insurance required by this Lease is in the form of a blanket
policy, the insurance will comply in all respects with the provisions of this
Lease and the coverage thereunder shall be at least equal to the coverage which
would be provided under a separate policy covering only the Premises.

Ad Valorem Taxes

     31. Tenant shall pay, as Additional Rent, all ad valorem real estate taxes
and assessments assessed or levied against the Premises for full taxable years
within the Lease term and shall pay a per diem apportionment thereof for the
years in which the Lease commences and terminates. Tenant shall remit such
amounts to Landlord on the later of (a) thirty (30) days after notice (along
with a legible copy of the tax bill from the taxing authority) from Landlord of
such amount; or (b) ten days prior to delinquency thereof. So long as Tenant
remits such amounts as provided in the preceding sentence, Tenant shall not be
liable for any penalties for late payment. Any and all reductions, abatements or
inducement arranged by or on behalf of

- 19 -



--------------------------------------------------------------------------------



 



Tenant shall inure to the benefit of Tenant. Notwithstanding the foregoing in
this Paragraph 31, Tenant shall have the right to contest or review all ad
valorem taxes by legal proceedings (including appropriate certiorari proceedings
and appeals from orders therein and appeals from any judgments, decrees or
orders), or in such other manner as it may deem suitable provided that, as a
condition to such action, Tenant shall pay such taxes to Landlord under protest
and shall take such other action as Landlord may reasonably require to ensure
that no liens will be placed on the Premises. If Tenant institutes such
proceedings, Tenant shall conduct the same promptly at its own cost and expense
and free of any expense or liability to Landlord and, if necessary, in the name
of Landlord. Landlord agrees to cooperate with Tenant, so long as such
cooperation does not involve or result in Landlord incurring any expense,
obligation or liability, and Landlord agrees to execute all reasonable documents
necessary to accomplish the foregoing. Tenant shall indemnify, hold harmless and
defend Landlord from any liability for such taxes or interest or penalties
caused by or resulting from such contest. In the event of any reduction,
cancellation or discharge, Tenant shall pay the amount finally levied to be due
and payable on any such contested real property taxes. In the event that a
refund is obtained for any taxes for which Tenant previously reimbursed
Landlord, Landlord shall promptly pay Tenant such refund.

Exhibits

     32. The following exhibits are attached hereto and made a part hereof:

     
Exhibit A
  Legal Description
Exhibit A-1
  Cell One Premises, Cell Two Premises and Cell Three Premises
Exhibit B
  Landlord’s Cell One Work, Landlord’s Cell Two Work and Landlord’s Cell Three
Work
Exhibit C
  Allowed Hazardous Materials
Exhibit D
  Form of Guaranty
Exhibit E
  Location of Driveway
Exhibit F
  Form of SNDA

Representations

     33. Landlord represents and warrant to Tenant that, as of the date of this
Lease, and as of each Commencement Date (with the representations and warranties
at that time then being limited only to the Cell then being commenced under this
Lease): (a) Landlord has the power and authority to enter into, and fulfill its
duties and obligations under this Lease, and is authorized to execute and
deliver this Lease; (b) Landlord holds fee simple title to the Premises subject
only to the Permitted Exceptions; (c) the Premises and the Building Systems are
in good, workmanlike and new condition, and materially are free from defects;
(d) the Premises complies with all Laws, including but not limited to
Environmental Laws; (e) the Premises and warehouse/distribution use complies
with all applicable zoning and planning ordinances, the Premises are currently
zoned M-1 and complies with any applicable private land use restrictions,
regulations, or requirements and does not vitiate Landlord’s insurance; (f) all
utilities are connected to the Premises over existing easements or
rights-of-way; (g) the Premises is open to public rights-of-way.

Attorney’s Fees

     34. In any action or arbitration between Landlord and Tenant regarding or
relating to this Lease, the prevailing party’s reasonable attorney’s fees and
costs shall be paid by the non-prevailing party.

Building Addition

     35. Tenant acknowledges that Landlord may elect, at its option, to
construct an addition to the Cell Two Premises in the area covered by the Cell
Three Premises, regardless of whether Tenant exercises its Expansion Option or
not. Any such construction by Landlord prior to the time that the Expansion
Option has expired shall not in any way alter or diminish Tenant’s rights under
such Expansion Option. In the event Landlord does so construct the addition,
then Tenant acknowledges and agrees that the addition will

- 20 -



--------------------------------------------------------------------------------



 



have a shared wall with the demising wall at the north end of the Cell Two
Premises and that Landlord shall have the right, at no expense to Tenant, to tie
the ESFR system serving such addition into the ESFR system serving the Cell One
Premises and the Cell Two Premises. Landlord agrees that the construction of any
such addition shall not unreasonably interfere with Tenant’s use or access to
the Premises.

Guaranty

     36. As a material inducement for Landlord to enter into this Lease, Tenant
has agreed to obtain and provide Landlord with a guaranty of the obligations
hereunder from Williams-Sonoma, Inc. in the form of the Guaranty attached hereto
as EXHIBIT “D”.

     IN WITNESS WHEREOF, the parties have hereunto set their hands and seals,
effective the day and year first above written.

LANDLORD:

ROBERT PATTILLO PROPERTIES, INC.,
a Georgia corporation

By: /s/ David Wald

--------------------------------------------------------------------------------

Title: Vice President

By: /s/ J. H. Topple

--------------------------------------------------------------------------------

Title: Vice President

        (Corp. Seal)

TENANT:

POTTERY BARN, INC.,
a California corporation

By: /s/ ED MUELLER

--------------------------------------------------------------------------------

Witness: /s/ KATHLEEN MCCARTHY

--------------------------------------------------------------------------------

Title: Chief Executive Officer

(Corp. Seal)

- 21 -



--------------------------------------------------------------------------------



 



Exhibit A
Legal Description

Lot 4, Olive Branch Distribution Center, Phase I, in Sections 13 and 24,
Township 1 South, Range 6 West, City of Olive Branch, DeSoto County,
Mississippi, as shown by plat appearing of record in Plat Book 74, Pages 42-43,
in the office of the Chancery Clerk of DeSoto County, Mississippi.

 



--------------------------------------------------------------------------------



 



Exhibit A-1
Cell One Premises, Cell Two Premises and Cell Three Premises

 



--------------------------------------------------------------------------------



 



(WILLIAMS - SONOMA, INC) [f97543f9760003.gif]

 



--------------------------------------------------------------------------------



 



Exhibit B
Landlord’s Cell One Work, Landlord’s
Cell Two Work and Landlord’s Cell Three Work

Facility Improvement
Specifications
For

Williams-Sonoma Inc.

Olive Branch Distribution Center
Olive Branch, MS.

Robert Pattillo Properties
Olive Branch, MS.

November 17, 2003





--------------------------------------------------------------------------------



 



II.INDEX

          SECTION

--------------------------------------------------------------------------------

  PAGE

--------------------------------------------------------------------------------

1 - General Requirements
    1  
2 - Site Work
    2  
3 - Concrete
    3  
4 - Masonry
    3  
5 - Metals
    3  
6 - Carpentry
    4  
7 - Thermal and Moisture Protection
    4  
8 - Doors, Windows and Hardware
    4  
9 - Finishes
    4  
10 - Specialties
    4  
11 - Dock Equipment
    4  
12 - Mechanical
    5  
13 - Electrical
    5  
14 – Exterior Finishes
    6  
15 – Exclusions and Clarifications
    6  





--------------------------------------------------------------------------------



 



1 - GENERAL REQUIREMENTS (SHELL/EXPANSION)



1.1   Summary of the Work



A.   The work includes the completion of the 416,000 square foot building and an
addition of 364,000 square feet. The building shell and expansion will be
constructed of load-bearing, painted, concrete tilt wall panels, interior steel
columns, steel joists and girders, metal roof deck and a single-ply membrane 45
mil EPDM roof. The Building expansion will meet the quality and specifications
of the existing 416,000 square foot portion of the building.



1.2   Building Features

     
A. Total building footprint
  780,000 square feet (520 x 1500)  
B. Existing building shell: (520 x 800)
  416,000 SF Structure (Cell 1) (520’ x 800’)  
C. Building Expansion
  364,000 (Cell 2) – (520’ x 700’)  
D. Office Areas
  8,000 square feet in Cell 1 and 8,000 square feet in Cell 2  
E. Clear Height:
  36’ under the bar joist  
F. Typical Bay:
  50’ x 50’ (60’ staging loading dock bays)  
G. Concrete Floor Slab:
  7”  
H. Car Parking:
  222 spaces (9’ x 18’)  
I. Trailer Parking:
  212 spaces in the truck courts  
J. Electrical Service:
  480/277 Volt  
K. Fire Sprinkler System
  ESFR, K-14 heads in Cell 1 and K-25 heads in Cell 2  
L. Drive-in Doors:
  Two 12’ x 14’ in Cell 1  
M. Dock Door Positions
  Cell 1 – 83, 9’ x 10’, Cell 2 – 84, 9’x10’  
N. Dock Packages
  Dock Packages include seals, levelers, lights and locks



1.3   Design Criteria



    The building will be designed in accordance with these Outline
Specifications.



1.4   General



A.   All material will be new and of good quality. All work will be performed in
a professional, workmanlike manner in accordance with good and generally
accepted practices.   B.   The site will be presented to the Tenant free of all
rubbish and the building slab area left in broom clean condition.

2 - SITE WORK



2.1   Paving and Surfacing



A.   Car parking (6” soil cement, with 3” asphalt) and truck maneuvering areas
(10” soil cement, with 5” asphalt).   B.   Concrete paving (60’) for the dolly
pads will be 6” thick 4,000-psi concrete reinforced.   C.   Handicap parking
stalls will be provided as required by local codes.   D.   Parking for 222 cars
(9’ x 18’ stalls).



2.2   Site Utilities



A.   Storm run-off will sheet drain across the paved areas to the surface
drainage ditches. Roof run-off will be collected by gutters and downspouts and
deposited on grade.   B.   Sanitary sewers will be provided to service the
office and toilet room areas from the existing sanitary sewer line to the
building.   C.   Fire service line will be provided from the property line to
within the building fire pump room.   D.   Domestic water service line will be
provided from the property line to within the proposed building and to all
points of use.



E.   Electrical and telephone service will be brought underground to the center
of the South elevation.   F.   Exterior wall pack lighting is provided.



2.3   Landscaping



A.   Seed, sod, trees, shrubs, plantings and irrigation are provided as required
by the Industrial Park Developers and the City of Olive Branch.   B.   6’ high
chain link fencing will be provided around each truck court with one motorized
gate at each side.

3 - CONCRETE



3.1   Footings and Foundations



A.   The building expansion foundations and columns will be supported by
continuous and spread footings bearing on engineered fill, as approved by the
soils engineer.   B.   Concrete footings, grade beams and foundation walls will
be reinforced with grade 60 reinforcing steel.



3.2   Concrete Slabs



A.   The floor slab will be a 7” nominal thickness, 4000 p.s.i. concrete slab.
Sawed 1/8” wide, control joists will be provided on a grid pattern. FF60/FL40
average, minimum local values FF30/FL20. 6” soil cement is the sub-base of the
slab on grade.   B.   3/4” diameter dowels will be installed 24” o.c. in all
construction joints.   C.   Lapidolith sealer is provided.



3.3   Tilt-Up Wall Panels (Expansion)



A.   The perimeter walls will be load-bearing, 9¼” thick, tilt-up panels. The
panels will extend from the continuous footer to the joist bearing elevation.





--------------------------------------------------------------------------------



 



     B. The panels will be manufactured on the floor slabs and tilted into place
from outside of the building.



C.   The panels will be grouted in place using a mixture of Portland Cement and
sand.   D.   The end wall of Cell 1 will consist of metal wall panels (without
plywood wainscot); Cell 2 end wall will be tilt up concrete. The Cell 1 end wall
will be removed when construction of Cell 2 is complete.

4 – MASONRY



    An 8” concrete block pump and electrical room is provided.

5 - METALS



5.1   Structural Steel



A.   Structural steel will be ASTM A36 or A572 fabricated and erected in
accordance with the latest American Institute of Steel Construction
Specifications. All structural steel will have a shop coat of gray primer.
Touch-up painting is included for steel, joist or deck.   B.   Steel in East
staging bay of Cell 2 will support the 6500#’s per 10’ as shown on the Shoe
Sorter Loading diagram furnished by Tenant.



5.2   Bolts and Bracing



A.   Steel connectors will be A325 high strength bolts.



5.3   Steel Joist



A.   Joists will be open web bar joist (Series “K”), manufactured in accordance
with the specifications of the Steel Joist Institute.   B.   The bay spacing
will be 50’ x 50’ typically. (50’ x 60’ staging loading dock bays)



5.4   Steel Deck



A.   Roof deck will be 1 1/2”, 22 gauge, Type B with white primer on one side
manufactured in accordance with the Steel Deck Institute Specifications.   B.  
All deck will be installed and attached in accordance with the engineer’s
specifications.



5.5   Miscellaneous Steel



A.   Steel emergency exit stairs are included as required by code.

6 - CARPENTRY



6.1   Blocking



A.   Roof blocking will be treated as required.

7 - THERMAL AND MOISTURE PROTECTION



7.1   Roofing



A.   The roofing membrane will be a loose laid single layer of 45 mil EPDM
unreinforced ballasted system.   B.   Insulation will be Polyisocyanurate foam
insulation board (R-19).   C.   Flashings will be a prefinished metal (24
Gauge). All details will comply with the manufacturer’s requirements.



7.2   Caulking and Sealants



A.   Caulking will be one part polyurethane Dymonic as manufactured by Tremco or
equal. Color will be similar to the adjacent material.   B.   Panel joints will
be caulked on the exterior face of all panel joints.

8 - DOORS, WINDOWS AND HARDWARE



8.1   Hollow Metal Door Frames



A.   Hollow metal doorframes will be 16 gauge frames and will be welded as
manufactured by Ceco or equal.   B.   All materials, construction, and
installation will conform with the Steel Door Institute Specifications.   C.  
Glazed window openings are provided and installed to match existing.

9 - FINISHES



9.1   Painting



A.   The exterior surfaces of the concrete wall panels will be painted with a
(2) color paint scheme. (Cell 2 will match the Cell 1 scheme). The paint will be
a one-coat system. Interior painting of the concrete wall panels is provided
with white painting.   B.   All exposed metals will receive two coats of enamel
paint.   C.   All Interior columns will be painted white.

10 – SPECIALTIES



A.   A guardhouse allowance of $35,000 is included in Cell 1; this is to include
guardhouse, plumbing, electrical, conduit for data and access control.

11 - DOCK EQUIPMENT



11.1   Overhead Doors



A.   Eighty three (83) 9’-0” x 10’-0” uninsulated sectional doors in Cell 1;
eight-four (84) in Cell 2.   B.   Overhead door tracks will be guarded by track
guards.   C.   Two (2) 12’-0” x 14’-0” high drive-in doors in Cell 1.



11.2   Dock Equipment



A.   Dock levelers are 30,000 lb mechanical (Kelly model CM7x8-30)   B.   Dock
seals at each dock leveler location (Weather All model WSH-100)   C.   Dock
Lights at each dock leveler location (APS Resource model K-1040)   D.   Dock
lock at each dock leveler location (Kelly model Star 4)   E.   Dock packages on
Cell 2 will be of equal quality.





--------------------------------------------------------------------------------



 



12 - MECHANICAL



12.1   Plumbing



A.   A single sanitary sewer line and domestic water line will run to the
building and all points of use.   B.   The domestic water piping will be above
grade and provided to all points of use.   C.   Domestic water, storm sewer, and
sanitary sewer will be provided from the local utility service locations to the
building.   D.   Gas is provided from the local utility tie-in to the buildings.
Gas distribution piping, valves, and equipment is provided to all gas-fire
equipment, in accordance with the appropriate edition of the Mississippi
Mechanical code and NFPA



12.2   Fire Protection



A.   A complete hydraulically calculated wet pipe ESFR sprinkler system will be
provided per NFPA guidelines throughout the Building.   B.   K-14 sprinkler
heads are utilized in Cell 1, K-25 heads will be utilized in Cell 2.   C.   The
entire facility including the loading dock will be fully sprinkled in accordance
with applicable publications of NFPA.   D.   ESFR sprinklers will be designed
based on the operation of 12 heads, with a minimum 25 psi. end head pressure
plus a 250 gpm hose stream allowance. The layout of the sprinkler systems will
be closely coordinated with the structural, lighting, and mechanical layouts to
prevent obstructions to the ESFR heads.   E.   Entire system will be designed,
fabricated, installed, tested, and approved in accordance with the appropriate
editions of the Mississippi building code, NFPA-13.   F.   Complete shop
drawings and hydraulic calculations will be submitted for approval.



12.3   Heating and Air Conditioning



A.   Main warehouse will be heated to maintain a minimum temperature of 45° F at
0° F utilizing Cambridge heaters and ventilated to provide six (6) air changes
per hour.   B.   Gas piping will be installed below deck

13 - ELECTRICAL



13.1   Service



A.   Service to building will be underground. The power transformers will be
sized and installed by the local utility company.   B.   An electrical system
and the utility service will be sized for the square footage specified for the
facility. Electrical service for Cell 2 will be minimum 3000amp. The main
switchboard will provide space for future feeders to serve the indicated future
warehousing activities. The service voltage is 480/277, 3-phase, 4-wire, 60
cycles.



13.2   Power Wiring



A.   Electrical distribution beyond the office and general warehouse
requirements are not included.   B.   There is no power distribution for tenant
furnished equipment included.   C.   A $20,000 electrical allowance for Cell 1
and 2 is included.



13.3   Lighting



A.   Light fixtures will be 1000 watt metal halide high bay.   B.   All
warehouse and exterior lighting will be 480V.



a)   40-foot candles at 30 inches above floor in open areas, 25-foot candles in
aisles.   b)   Mechanical/Electrical Rooms - Fluorescent strip fixtures with T-8
lamps and electronic ballasts as required.



C.   Light fixtures to be Metalux, Lithonia or equal.   D.   Warehouse lighting
will be zoned and controlled from the switch gear location.   E.   The exterior
lighting will be controlled by a 24 hour time switch with auxiliary relay and
manual/off/automatic selector switch. System to be energized and de-energized by
photoelectric control.   F.   Exit and egress lighting is provided as required
by code.   G.   Site lighting for parking, employee safety, security and
operations is provided per code.   H.   All roof-mounted equipment will be
equipped with receptacles. Receptacles to be GFI type.   I.   Electrical service
will be provided for a Battery Charger Station (60) to be located on the South
wall; this area will not include epoxy flooring.



13.4   Telephone and Cable



A.   Telephone service entrance and spare conduit (two conduits total) will be
provided from the property line to the electrical room.   B.   No telephone
wiring, security, fire alarm, data or phone system is included.   C.  
Provisions for cable are not included.

14 - EXTERIOR FINISHES



14.1   Finishes



A.   Panels to be painted (2 Colors).   B.   Exterior hollow metal doors to
match exterior panel paint scheme.   C.   Overhead doors will be pre-finished
per manufacturer standard colors. The factory finish will match the building
color scheme.





--------------------------------------------------------------------------------



 



    15- EXCLUSIONS AND CLARIFICATIONS

15.1 Items not included in The Developer’s scope of work



A.   Signage.   B.   Screen for pad-mounted transformer.   C.   Pay telephones,
Telephone equipment and/or receptacles and wiring.   D.   Kitchen appliances or
vending machines.   E.   Skylights.   F.   Fire alarm or security systems or
conduit for same.   G.   Emergency engine generator or uninterrupted power
supply (UPS) systems.   H.   Smoke vents or draft curtains.   I.   Flagpoles.  
J.   Air compressor and air lines.   K.   Electrical secondary service and
connections beyond general warehouse requirements outlined in outline
specification.   L.   Racking.   M.   Battery chargers. (Electrical service
provided)   N.   Factory Mutual or Special Tenant insurance Underwriter
requirements outside NFPA.   O.   Mezzanine of any type





--------------------------------------------------------------------------------



 



Tenant Office Improvement Specifications

8,000sf Main Office Area

November 17, 2003

 



--------------------------------------------------------------------------------



 



1 - GENERAL REQUIREMENTS



1.1   Summary of the Work



A.   The work includes the construction of (1) Main Office (8,000 sf)   B.  
Office Square Footage: 8,000 sf shall be designed for general office with
reception area, offices, conference room, open area for cubicles, phone room,
storage, janitor closet, break room and restrooms for male and female.



1.2   Building Office & Warehouse Features

     
A. Column Spacing
  50’ x 50’
B. Main Office
  8,000 sf on Grade

2 - TENANT OFFICE AND WAREHOUSE FINISHES – GENERAL SPECIFICATION



2.1   Partition



A.   Main office exterior walls shall extend approximately 12’0” high, shall be
taped and spotted and painted on one (1) side only. Partitions shall be
constructed of 3 5/8” metal studs on 24” centers and covered with 1/2” drywall
to 10’0” on the office side and full height on the warehouse side.   B.  
Interior partitions are to consist of a minimum of three and five-eighths inch
(3 5/8”) metal stud construction with minimum 1/2-inch thick Gypsum wallboard on
both sides floor to ceiling. Partitions to be taped, and painted with two
(2) coats of semi-glass paint.   C.   Partitions common to the Main Office and
warehouse space shall be insulated with R-19 fiberglass insulation. Partitions
surrounding restrooms and conference rooms shall be insulated with same.   D.  
The conference room will be sized to accommodate 12 people.



2.2   Doors, Frames and Hardware



A.   Interior office doors shall be 3’0” x 7’0” x 1¾” solid-core birch in hollow
metal knock-down frames with Schlage “D” series hardware or equal, and include
glass view panel. Offices shall be individually keyed with master key access.  
B.   Each room/office shall have one entrance door with the exception of the
offices adjoining the warehouse which will have doors into the office space and
into the warehouse. Offices adjoining the warehouse shall also have a 3’ x 3’
plate glass viewing window into the warehouse. The conference room will have two
doors.   C.   The following list of finish hardware is included as required:

             
•
  Lock Sets   •   Closers  
•
  Passage Sets   •   Standard Hinges  
•
  Privacy Sets   •   Floor Stops



2.3   Acoustical Ceilings



A.   A total of 8,000 square feet of suspended, standard 2’x4’ acoustical
ceiling tiles and grid are included for the Main Office. Ceiling shall be
continuous, except for bathrooms and conference rooms which walls will extend 1’
above ceiling.   B.   The suspended ceiling shall be insulated as needed with 6”
fiberglass batts.   C.   Ceilings in the office to be suspended lay-in ceilings,
ten feet (9’) above finished floor, with new Armstrong or equal acoustical “I”
bar suspended ceiling.



2.4   Painting and Staining (Colors selected by Tenant)



A.   Birch doors shall be field stained and varnished or painted.   B.   Hollow
metal door frames shall receive two (2) coats of enamel paint.   C.   Office
drywall partitions shall receive two (2) coats of flat latex paint.   D.  
Restroom walls shall receive three (3) coats of washable semi-gloss paint.



2.5   Floor Coverings (Colors selected by Tenant)



A.   Furnish and install carpet, type, and color to be selected by Tenant in
general office area . Carpet will be minimum twenty-six (26) ounce level loop
and is to be furnished and installed. (Allowance $12.00 SY)   B.   VCT is
provided in the break room, phone room, locker room, bathrooms, employee
entrance, janitor room and reception area.   C.   Vinyl base shall be provided
through out the Main Office area.



2.6   Exterior Glazing



A.   Two (2) entrance doors are provided at main office entrance.   B.   Two
(2) entrance doors are provided at employee entrance.   B.   Provide mini-blinds
at all exterior office windows.



2.7   Restrooms & Casework



A.   Restrooms are sized and equipped to service the handicapped as needed.   B.
  Toilet accessories include paper towel dispensers (will be provided by WS
vendors), toilet paper holders, mirror and grab bars.   C.   Toilet partitions
shall be provided and will be floor mounted and overhead braced with a baked
enamel finish.   D.   An allowance has been included for base and wall cabinets
in the Break Room and vanity in both the Men’s and Women’s restrooms. Also there
is a base and wall cabinet in the Nurse’s room and a countertop in the janitor’s
room. All cabinetry shall be plastic laminate.



2.8   Plumbing/Sprinkler System



A.   The plumbing fixtures as needed are included:





--------------------------------------------------------------------------------



 



             
•
  Lavatories   •   Drinking Fountain  
•
  Handicapped Toilets   •   Break Room Sink (2)  
•
  Standard Toilets (American Standard)   •   Urinal  
•
  Water Heater   •   Icemaker Hook-up  
•
  Janitor mop Sink        



B.   Provide separate restrooms for male and female personnel. Restrooms to be
constructed to code per handicapped requirements and fixtures to meet code
requirements, per employee counts given (100-Cell1, 100-Cell 2).



2.9   HVAC



A.   Office and break room to be heated and cooled with roof-mounted equipment.
Exhaust fans are to be included for all bathrooms.   B.   Air Conditioning
condensers shall be located on the roof.   C.   HVAC system shall maintain 70° F
in the summer and 72° in the winter. HVAC controls include a seven day time
clock with day-night set back controls. Locking covers are provided. The general
office area shall be on a separate system from the drivers receiving and lounge
area.



2.10   Electric and Lighting



A.   Provide electrical service to office as needed for 8000 sf.   B.  
Electrical fixtures and devices shall be provided as needed:



•   2’x4’ parabolic fixtures with T8 lamps have been included in the Lobby and
Conference areas. Standard prismatic lenses shall be used in all other areas.  
•   Exit and emergency lighting as required.   •   Switching as required.   •  
General purpose receptacles.   •   Dedicated receptacles for vending machines
and copiers.



•   6 microwaves - each one is 110 volts and each one will pull 11 amps   •   1
Coffee Dispenser - 110 volt and pulls 16 amps   •   3 drink machines - each one
is 110 volts and each one will pull 12 amps   •   1 sandwich machine - 110 volts
and it will pull 16 amps   •   2 snack machines - 110 volts each and each will
pull 3 amps   •   1 ice machine - 110 volts and it will pull 13 amps   •  
Voice/data rough-in, which includes junction box set in the wall, with conduit
and pullstring to above the ceiling.   •   Down lighting and dimmer for
conference room.   •   480 volt feeders to roof-top equipment.

3- EXCLUSIONS AND CLARIFICATIONS



3.1   Services/Signs       Fire Alarms System and security monitoring system is
by Tenant.



3.2   Provided by tenant if required



A.   Additional signage for building or offices.   B.   Telephone equipment
and/or receptacles and wiring.   C.   Vending Equipment. (Ice maker, microwave,
disposal and dish washer to be installed by Tenant)   D.   Interior color
selection.   E.   Furniture and lockers   F.   Security systems or conduit for
same.   G.   Emergency engine generator or UPS System.   H.   Electrical
secondary service and connections beyond office requirements outlined here-in.  
I.   Flagpoles.   J.   Vinyl wall-covering and ceramic tile   K.   Folding
Partitions.   L.   Mezzanine.   L.   Leibert units or special heating and
cooling of computer room.





--------------------------------------------------------------------------------



 



Exhibit C
Allowed Hazardous Materials

None

 



--------------------------------------------------------------------------------



 



Exhibit D
Form of Guaranty

     The undersigned, WILLIAMS-SONOMA, INC., a California corporation
(“Guarantor”), as a material and necessary inducement to ROBERT PATTILLO
PROPERTIES, INC., a Georgia corporation (“Landlord”), to enter into that certain
Standard Industrial Lease Agreement (the “Lease”) dated as of even date herewith
with POTTERY BARN, INC., a California corporation (“Tenant”), for that certain
real property as more particularly described in the Lease (the "Property”),
hereby agrees as follows:

     1. Guarantor hereby unconditionally and irrevocably guarantees to Landlord:

          (a) the payment when due of all costs, expenses, fees, rents and other
sums payable by Tenant under the Lease and the full, faithful and prompt
performance when due of each and every one of the terms, conditions and
covenants to be kept and performed by Tenant under the Lease, including, without
limitation, any and all (i) indemnification and insurance obligations,
(ii) obligations to operate, rebuild, restore or replace the Property or any
facilities or improvements now or hereafter constituting a portion of the
Property, and (iii) obligations of the Tenant under the Lease resulting from the
exercise of any renewal or expansion option under the Lease; and

          (b) the payment, on demand, of any fees, costs and charges of
enforcement of the Lease, and the preservation and protection of Property and
collateral from Tenant, if any, which would be owing by Tenant under clause
(a) above, but for the effect of the federal Bankruptcy Code or any other state
or local debtor relief law.

The foregoing obligations are hereafter collectively referred to as the
"Guaranteed Obligations.” The Guaranteed Obligations shall not be reduced by any
payments or performance made by any other guarantor or surety, the retention or
receipt of any collateral, letter of credit or bond securing or otherwise
supporting the Guaranteed Obligations, or the receipt of any collateral, letter
of credit or bond securing or otherwise supporting the Guaranteed Obligations,
or the receipt of any proceeds thereof. In the event of the failure of Tenant to
pay or perform any of the Guaranteed Obligations when due, Guarantor shall
forthwith pay or perform the same, as applicable, and pay all damages that may
result from the non-payment or non-performance thereof to the full extent
provided under the Lease. Guarantor acknowledges that the Guaranteed Obligations
may exceed the payment or performance obligations of Tenant under the Lease.
Payment by Guarantor shall be made to Landlord in immediately available federal
funds to an account designated by Landlord.

     2. Guarantor represents, warrants and covenants that:

          (a) Guarantor has full power, authority and legal right to execute and
to deliver and to perform and observe the obligations and provisions of this
Guaranty;

 



--------------------------------------------------------------------------------



 



          (b) this Guaranty has been duly executed and delivered by Guarantor,
and constitutes the valid and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms;

          (c) Guarantor is solvent, has timely and accurately filed all tax
returns required to be filed by it and is not in default in the payment of any
taxes levied or assessed against it or any of its assets, or subject to any
judgment, audit, order, decree, rule or regulation of any governmental authority
which would, in each case or in the aggregate, adversely affect Guarantor’s
financial condition; and

          (d) no consent, approval or other authorization of, or registration,
declaration or filing with, any person or entity is required for the due
execution and delivery by Guarantor of this Guaranty, or for the performance by
or the validity or enforceability hereof against Guarantor, other than such
consents, approvals, authorizations, registration, declarations, or filings that
have previously been obtained or made.

     3. Guarantor hereby unconditionally and irrevocably indemnifies, protects
and agrees to defend and hold harmless Landlord from and against, and agrees to
reimburse Landlord for, any and all loss, cost or expense (including any and all
first-party losses, costs or expenses), including costs and reasonable legal
fees, arising from the breach or violation of any representation or warranty of
Guarantor hereunder.

     4. In such manner, upon such terms and at such times as Landlord in its
sole discretion deems necessary or expedient, and without notice to or consent
by Guarantor, which notice and consent are hereby expressly waived by Guarantor,
Landlord may do or perform any of the following: (a) alter, compromise,
accelerate, extend or change the time or manner for the payment or the
performance of any Guaranteed Obligation; (b) extend, amend or terminate the
Lease; (c) release Tenant by consent to any assignment (or otherwise) as to all
or any portion of the Guaranteed Obligations; (d) release, substitute or add any
one or more guarantors, tenants or other obligors; (e) accept additional or
substituted security for any Guaranteed Obligation; (f) if Landlord shall
recover possession of the Property by summary proceedings or otherwise, Landlord
at its option may repair, subdivide, alter or change the character of the
Property from time to time as Landlord may deem appropriate, and may relet the
Property or any part thereof for the whole or any part of the balance of the
original term of the Lease and for such rent and upon other terms and conditions
as Landlord may determine; (g) release or subordinate any security for any
Guaranteed Obligation; and (h) Landlord may otherwise deal with Tenant or any
other guarantor or any security or collateral held by Landlord as Landlord may
determine in its sole and absolute discretion. No exercise or non-exercise by
Landlord of any right hereby given Landlord, no neglect or delay in connection
with exercising any such right, no dealing by Landlord with Tenant, any other
guarantor or any other person, and no change, impairment, release or suspension
of any right or remedy of Landlord against any person, including Tenant and any
other guarantor or other person, shall in any way affect any of the obligations
of Guarantor hereunder or any security furnished by Guarantor or give Guarantor
any recourse or right of offset against Landlord. If Landlord has exculpated
Tenant from liability in whole or in part

2



--------------------------------------------------------------------------------



 



and/or agreed to look solely to any security for the Guaranteed Obligations or
any other asset for the satisfaction of the Guaranteed Obligations, such
exculpation and/or agreement shall not affect the obligations of Guarantor
hereunder, it being understood that Guarantor’s obligations hereunder are
independent of the obligations of Tenant or any other guarantor, and are to be
construed as if no such exculpation or agreement had been given to Tenant or any
other guarantor. It is further understood and agreed that if any such
exculpation or agreement has been or at any time hereafter is given to Tenant or
any other guarantor, Landlord has done or will do so in reliance upon the
agreement of Guarantor expressed herein.

     5. Guarantor hereby waives and relinquishes all rights and remedies
accorded by applicable law to sureties and/or guarantors or any other
accommodation parties, under any statutory provision, common law or any other
provision of law, custom or practice, and agrees not to assert or take advantage
of any such rights or remedies, including, without limitation, (a) any right to
require Landlord to proceed against Tenant, any other guarantor or any other
person or to proceed against or exhaust any security held by Landlord at any
time or to pursue any other remedy in Landlord’s power before proceeding against
Guarantor; (b) any defense that may arise by reason of the incapacity, lack of
authority, insolvency, bankruptcy, death or disability of any other guarantor or
other person or the failure of Landlord to file or enforce a claim against the
estate (in administration, bankruptcy or any other proceeding) of any other
guarantor or other person; (c) notice of the existence, creation or incurring of
any new or additional indebtedness or obligation or of any action or non-action
on the part of Tenant, or additional indebtedness or obligation or of any action
or non-action on the part of Tenant, or any creditor thereof, or on the part of
any other guarantor or other person under any other instrument in connection
with any obligation or evidence of indebtedness held by Landlord or in
connection with any Guaranteed Obligation; (d) any defense based upon an
election of remedies by Landlord which destroys or otherwise impairs any
subrogation rights of Guarantor or any right of Guarantor to proceed against
Tenant or any other party for reimbursement, or both; (e) any defense based upon
any statute or rule of law including without limitation the federal Bankruptcy
Code or any other state or local debtor relief law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal; (f) any duty on the part of Landlord
to disclose to Guarantor any facts Landlord may now or hereafter know about
Tenant, regardless of whether Landlord has reason to believe that any such fact
materially increases the risk beyond that which Guarantor intends to assume or
has reason to believe that any such fact is unknown to Guarantor or has a
reasonable opportunity to communicate such fact to Guarantor, it being
understood and agreed that Guarantor is fully responsible for being and keeping
informed of the financial condition of Tenant and of all circumstances bearing
on the risk of non-payment or non-performance of any Guaranteed Obligation;
(g) any defense arising because of Landlord’s election, in any proceeding
instituted under the federal Bankruptcy Code, of the application of
Section 1111(b)(2) of the federal Bankruptcy Code; (h) any defense based upon
the validity or enforceability of, or change in, this Guaranty; (i) any defense
or rights arising under any appraisal, valuation, stay, extension, marshalling
of assets, redemption or similar law or requirement, which may delay, prevent or
otherwise affect the performance by Guarantor of any of the Guaranteed
Obligations; (j) diligence,

3



--------------------------------------------------------------------------------



 



presentment and demand; (k) any requirement to mitigate any damages resulting
from any default under the Lease; and (l) any defense based on any borrowing or
grant of a security interest under Section 364 of the federal Bankruptcy Code.
Without limiting the generality of the foregoing provisions or any other
provision hereof, Guarantor hereby expressly waives any and all benefits which
might otherwise be available to guarantors under the laws of the State of
California, including California Civil Code Sections 2809, 2810, 2819, 2820,
2821, 2822, 2845, 2848, 2849 and 2850, in each instance to the extent such laws,
or any of them, are applicable to this Guaranty, the Lease or any of the
Guaranteed Obligations.

     6. Until all of the Guaranteed Obligations have been satisfied and
discharged in full, Guarantor shall not exercise its right of subrogation and
Guarantor hereby waives any right to enforce any remedy which Landlord now has
or may hereafter have against Tenant, any other guarantor or any other party and
any benefit of, and any right to participate in, any security or other assets
now or hereafter held by Landlord with respect to the Lease.

     7. Existing and future indebtedness and other obligations to Guarantor of
Tenant and the right of Guarantor to withdraw any capital invested by Guarantor
in Tenant is hereby subordinated to the Guaranteed Obligations. From and after
the occurrence of any default under the Lease, no portion of such subordinated
indebtedness or capital shall be paid or withdrawn, nor will Guarantor accept
any payment of or on account of any such indebtedness or as a withdrawal of
capital, without the prior written consent of Landlord. At Landlord’s request,
Guarantor shall cause Tenant or such other party to pay to Landlord all or any
part of such subordinated indebtedness or capital which Guarantor is entitled to
withdraw for application by Landlord to the Guaranteed Obligations. Any payment
of such subordinated indebtedness and any capital which Guarantor is entitled to
withdraw which is received by Guarantor after receipt of the above-referenced
request shall be received by Guarantor in trust for Landlord, and Guarantor
shall cause the same to be paid immediately to Landlord on account of the
Guaranteed Obligations.

     8. Guarantor shall file in any bankruptcy or other proceedings in which the
filing of claims is required by law all claims which Guarantor may have against
Tenant or relating to any indebtedness or obligations of Tenant to Guarantor and
will assign to Landlord all rights of Guarantor thereunder. If Guarantor does
not file any such claim, Landlord, as attorney-in-fact for Guarantor, is hereby
authorized to do so in the name of Guarantor or, in Landlord’s discretion, to
assign the claim to a nominee and to cause a proof of claim to be filed in the
name of Landlord’s nominee. The foregoing power of attorney is coupled with an
interest and is irrevocable. Landlord or its nominee shall have the sole right
to accept or reject any plan proposed in any such proceeding and to take any
other action which a party filing a claim is entitled to do. In all such cases,
whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to Landlord the amount payable on such
claim and, to the full extent necessary for that purpose, Guarantor hereby
assigns to Landlord all of Guarantor’s rights to any such payments or
distributions to which Guarantor would otherwise be entitled; provided, however,
that Guarantor’s obligations hereunder shall not

4



--------------------------------------------------------------------------------



 



be satisfied except to the extent that Landlord receives cash in full or
property acceptable to Landlord by reason of such payment or distribution. If
Landlord receives anything under this Guaranty other than cash in full or
property acceptable to Landlord, the same shall be held as collateral for
amounts due under this Guaranty.

     9. With or without notice to Guarantor, Landlord, in Landlord’s sole
discretion and at any time and from time to time and in such manner and upon
such terms as Landlord deems fit, may (a) apply any or all payments or
recoveries from Tenant or from any other guarantor or realized from any
security, in such manner and order of priority as Landlord may determine, to any
indebtedness or obligation of Tenant with respect to the Lease, whether or not
such indebtedness or is otherwise secured or is due at the time of such
application, and (b) refund to Tenant any payment received by Landlord under the
Lease.

     10. The amount of Guarantor’s liability and all rights, powers and remedies
of Landlord hereunder and under any other agreement now or at any time hereafter
in force between Landlord and Guarantor, including, without limitation, any
other guaranty executed by Guarantor relating to any indebtedness or other
obligation of Tenant to Landlord, shall be cumulative and not alternative, and
such rights, powers and remedies shall be in addition to all rights, powers and
remedies given to Landlord by law. This Guaranty is in addition to and exclusive
of any other guaranty of the Guaranteed Obligations, including, without
limitation, any other guaranty.

     11. The obligations of Guarantor hereunder are primary, direct and
independent of the obligations of Tenant, including, without limitation, any
other guarantor, and, in the event of any default under the Lease (following the
expiration of any applicable grace period), a separate action or actions may be
brought and prosecuted against Guarantor, whether or not Tenant, including,
without limitation, any other guarantor, is joined therein or a separate action
or actions are brought against Tenant, including, without limitation, any other
guarantor. Landlord may maintain successive actions for other defaults.
Landlord’s rights hereunder shall not be exhausted by its exercise of any of its
rights or remedies or by any such action or by any number of successive actions
until and unless all Guaranteed Obligations have been paid in full in cash or
performed in full.

     12. Guarantor shall pay to Landlord reasonable attorneys’ fees and all
costs and other expenses which Landlord expends or incurs in collecting or
compromising or enforcing payment or performance of the Guaranteed Obligations
or in enforcing this Guaranty, whether or not suit is filed, including, without
limitation, all reasonable attorneys’ fees and all costs and other expenses
expended or incurred by Landlord in connection with any insolvency, bankruptcy,
reorganization, arrangement or other similar proceedings involving Guarantor
which in any way affects the exercise by Landlord of its rights and remedies
hereunder.

     13. If any provision or portion of this Guaranty is declared or found by a
court of competent jurisdiction to be unenforceable or null and void, such
provision or portion

5



--------------------------------------------------------------------------------



 



hereof shall be deemed stricken and severed from this Guaranty, and the
remaining provisions and portions hereof shall continue in full force and
effect.

     14. Within ten (10) calendar days after Guarantor receives any request from
Landlord for such information, Guarantor will execute and deliver to Landlord,
and to any third party designated by Landlord, in recordable form, a certificate
reciting that: (i) this Guaranty is unmodified and in full force and effect, or
that this Guaranty is in full force and effect as modified and setting forth all
modifications thereto; and (ii) no event has occurred which, with the passage of
time or the giving of notice or both, would constitute or entitle Guarantor to
any defense, offset, counterclaim or exoneration under this Guaranty or, if any
such event has occurred, specifying such event and setting forth the defense,
offset, counterclaim or right of exoneration resulting therefrom. Guarantor
expressly agrees that any such certificate executed and delivered by Guarantor
may be relied upon by Landlord and any other person to whom the certificate is
delivered without independent investigation or examination to determine the
accuracy, reasonableness or good faith of the information and recitals contained
in such certificate.

     15. This Guaranty shall inure to the benefit of Landlord, its successors
and assigns, including, without limitation, the assignees of any of the
Guaranteed Obligations, and any subsequent landlords or encumbrancers of the
Property, and shall bind the heirs, executors, administrators, personal
representatives, successors and assigns of Guarantor, whether by operation of
law or otherwise; provided, however, that Guarantor may not, without Landlord’s
prior written consent, which such consent may be granted or withheld in
Landlord’s sole discretion, assign or transfer any of its rights, powers, duties
or obligations hereunder. This Guaranty may be assigned by Landlord with respect
to all or any portion of the Guaranteed Obligations to any subsequent landlords
or encumbrancers of the Property. When so assigned, Guarantor shall be liable to
the assignees under this Guaranty without in any manner affecting the liability
of Guarantor hereunder with respect to any of the Guaranteed Obligations
retained by Landlord.

     16. Guarantor’s failure to perform any of the covenants, obligations or
duties of Guarantor set forth in this Guaranty shall constitute an “Event of
Default” under this Guaranty, without Landlord being required to give Guarantor
written notice of such Event of Default or any opportunity to cure such Event of
Default. Guarantor acknowledges and agrees that an Event of Default under this
Guaranty shall also constitute a material default under the Lease.

     17. No provision of this Guaranty or right of Landlord hereunder can be
waived in whole or in part, nor can Guarantor be released from its obligations
hereunder, except by a writing duly executed by an authorized officer, member,
or partner, as applicable, of Landlord.

     18. When the context and construction so require, all words used in the
singular herein shall be deemed to have been used in the plural and the
masculine shall include the feminine and neuter and vice versa. The word
“person” as used herein shall include any individual, company, firm,
association, partnership, corporation, trust or other legal entity of any kind
whatsoever. The term “Tenant,” as used herein, shall mean

6



--------------------------------------------------------------------------------



 



the party herein so named and its respective successors and assigns, whether by
operation of law or otherwise, including, without limitation, a debtor in
possession under Chapter 11 of the federal Bankruptcy Code and any other person
at any time assuming or succeeding to all or substantially all of the Guaranteed
Obligations. If more than one person or entity is a Guarantor hereunder, the
obligations of all such persons and/or entities shall be joint and several.

     19. Guarantor represents and warrants that the value of the consideration
received, and to be received, by Guarantor in connection with the transactions
contemplated under the Lease is worth at least as much as the liabilities and
obligations of Guarantor under this Guaranty, and that such liabilities and
obligations are expected to benefit Guarantor either directly or indirectly.

     20. EXCEPT WHERE FEDERAL LAW IS APPLICABLE AND UNLESS OTHERWISE EXPRESSLY
PROVIDED HEREIN, THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF CALIFORNIA.

     21. GUARANTOR REPRESENTS AND ACKNOWLEDGES THAT IT HAS HAD THE ADVICE OF
COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS AND OBLIGATIONS HEREUNDER.

     Guarantor’s Initials: EAM
      22. Except as provided in any other written agreement now or at any time
hereafter in force between Landlord and Guarantor, this Guaranty shall
constitute the entire agreement of Guarantor with Landlord with respect to the
subject matter hereof, and no representation, understanding, promise or
condition concerning the subject matter hereof shall be binding upon Landlord or
Guarantor unless expressed herein.

     23. This Guaranty shall remain in full force and effect and continue to be
effective in the event any petition is filed by or against Tenant or Guarantor
(or any one of them) for liquidation or reorganization, in the event Guarantor
becomes insolvent or makes an assignment for the benefit of creditors or in the
event a receiver or trustee is appointed for all or any significant part of the
assets of Tenant or Guarantor, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment or performance of the
Guaranteed Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by
Landlord, whether as a “voidable preference,” “fraudulent conveyance” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Guaranteed Obligations shall be reinstated and deemed reduced only
by such amount paid and not so rescinded, reduced, restored or returned.

     24. Guarantor will from time to time promptly execute and deliver all
further instruments and take all further action that may be necessary or
desirable, or that Landlord may reasonably request, in order to enable Landlord
to exercise and enforce its

7



--------------------------------------------------------------------------------



 



rights and remedies under this Guaranty or to carry out the provisions and
purposes hereof.

     25. Any notice, demand and other communication hereunder shall be given in
accordance with the provisions therefore set forth in the Lease, except that for
purposes of this Guaranty the address for notice for Guarantor is set forth
below its signature hereto.

     26. Guarantor acknowledges that this Guaranty has been fully negotiated at
arms’ length between Guarantor and Landlord and Guarantor has carefully read and
reviewed this Guaranty and understands it contents. Guarantor has had the
opportunity to review this Guaranty with, and seek the advice of, legal counsel
and/or other representatives chosen by Guarantor. Guarantor acknowledges that
Landlord’s counsel has drafted this Guaranty and, notwithstanding such fact,
this Guaranty shall not be construed against Landlord on account hereof.

[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of
this 1st day of December, 2003.

                      GUARANTOR:
 
                    WILLIAMS-SONOMA, INC.,
a California corporation
 
           

      By:   /s/ ED MUELLER         Name: Ed Mueller
Title: President
 
           

      By:   /s/ SETH R. JAFFE         Name: Seth R. Jaffe
Title: Secretary
 
                Addresses for Notices:
 
                3250 Van Ness Avenue San Francisco, CA 94109

9



--------------------------------------------------------------------------------



 



Exhibit E
Location of Driveway

 



--------------------------------------------------------------------------------



 



(WILLIAMS-SONOMA, INC) [f97543f9760004.gif]

 



--------------------------------------------------------------------------------



 



Exhibit F
Form of SNDA

SUBORDINATION NON-DISTURBANCE ATTORNMENT AGREEMENT

     This Subordination Non-Disturbance Attornment Agreement (“Agreement”) is
made by and between POTTERY BARN, Inc., a California corporation, as “Tenant”,
and_____, a_____, as “Lender”, and Robert Pattillo Properties, Inc., a Georgia
corporation, as “Landlord”.

RECITALS

     A. On November_____, 2003 Landlord and Tenant entered into a written lease
(“Lease”) for certain premises in the City of Olive Branch, Desoto County, and
State of Mississippi, which are more particularly described in Exhibit 1
(“Premises”), attached and incorporated into this Agreement; and

     B. Lender is the holder of a lien and encumbrance on the Premises as
security for the obligation of Landlord pursuant to a document entitled
Mortgage, recorded at               in the public records of DeSoto County,
Mississippi (“Mortgage”); and

     THEREFORE, in consideration of the mutual covenants contained in this
Agreement, Tenant, Mortgagee and Landlord agree as follows:

     1. Subordination. Tenant, Landlord and Lender agree that the Lease is (or
is hereby made) and will remain, subject and subordinate in all respects to the
Mortgage and to all renewals, modifications, replacements, substitutions or
extensions thereof, subject to the terms of this Agreement.

     2. Non-disturbance. So long as Tenant is not in default under the Lease
beyond any applicable notice and cure periods, Lender agrees for itself and its
successors in interest and for any purchaser of the Premises upon a foreclosure
of the Mortgage for the foreclosure of the Mortgage or the sale of the Premises,
Tenant shall not be named as a party therein unless such joinder shall be
required by law, provided, however, such joinder shall not result in the
termination of the Lease or disturb the Tenant’s possession, quiet enjoyment or
use of the premises demised thereunder, and the sale of the Premises in any such
action or proceeding and the exercise by Lender of any of its other rights under
the Mortgage shall be made subject to all rights of Tenant under the Lease. For
the purposes of this Agreement, a “foreclosure” shall include (but not be
limited to) a sheriff’s or trustee’s sale under the power of sale contained in
the Mortgage, and any other transfer of the Landlord’s interest in the Premises
under peril of foreclosure, including, without limitation, the generality of the
foregoing, an assignment or sale in the lieu of foreclosure.

     3. Attornment. If Lender succeeds to the interest of the landlord under the
Lease, through foreclosure of the Mortgage, deed in lieu of foreclosure, or
other means, Tenant will be bound to Lender under all of the terms of the Lease
for the balance of the term with the same force and effect as if Lender were the
landlord named in the Lease, and Tenant will attorn to Lender as its landlord,
the attornment to be effective and self-operative, without the execution of any
further instruments, immediately upon Lender succeeding to the interest of the
landlord under the Lease. Lender agrees that Tenant will be under no obligation
to pay rent to Lender until Lender has succeeded to the interest of the landlord
under the Lease and has so notified Tenant in writing. The respective rights and
obligations of Tenant and Lender upon such attornment will, for the balance of
the term of the Lease, be the same as now set forth in the Lease, it being the
intention of the parties for this purpose to incorporate the Lease into this
Agreement by reference.

     4. No Liability. Lender and Tenant agree that if Lender or any other party
that succeeds to the interest of the landlord under the Lease (collectively,
“Successor”) shall become the owner of the Premises by reason of the foreclosure
of the Mortgage or the acceptance of a deed or assignment in lieu of foreclosure
or otherwise, the Lease shall not be terminated or affected thereby but shall
continue in full force and effect as a direct lease between Successor and Tenant
upon all of the terms, covenants and conditions set forth in the Lease and in
that event, Tenant agrees to attorn to Successor and Successor agrees to accept
such attornment, provided, however, that Successor shall not be:

-9-



--------------------------------------------------------------------------------



 



          (a) liable for any act or omission of any prior landlord (including
Landlord), or

          (b) subject to any offsets or defenses that Tenant might have against
any prior landlord (including Landlord); or

          (c) bound by any rent or additional rent which is payable on a monthly
basis and which Tenant might have paid for more than one (1) month in advance to
any prior landlord (including Landlord), unless such prepayment is required
under the Lease; or

          (d) bound by any amendment or modification of the Lease which would
change the term of the Lease (except for any possible extensions that are
already described in the Lease) or the fixed rent specified therein (except as
may relate to the expansion contemplated in the Lease) made without Lender’s
prior written consent.

     5. Lender’s Consent. Tenant shall not, without obtaining the prior written
consent of Lender, (a) enter into any agreement amending or modifying the Lease
which would change the term of the Lease (except for any possible extensions
that are already described in the Lease) or the fixed rent specified therein
(except as may relate to the expansion contemplated in the Lease) or (b) prepay
any of the rents, additional rents or other sums due under the Lease for more
than one (1) month in advance of the due dates thereof, unless such prepayment
is required under the terms of the Lease.

     6. Lender to Receive Notices. Tenant shall provide Lender with copies of
all written notices of any default by Landlord sent to Landlord pursuant to the
Lease simultaneously with the transmission of such notices to the Landlord.
Lender shall have the right to remedy any Landlord default under the Lease, or
to cause any default of Landlord under the Lease to be remedied during the same
time period as Landlord as set forth in the Lease. Tenant shall accept
performance by Lender of any term, covenant, condition or agreement to be
performed by Landlord under the Lease with the same force and effect as though
performed by Landlord.

     7. Binding Effect. The rights and obligations of Tenant and Lender will
bind and inure to the benefit of their respective successors and assigns.

Lender

     
By:
   

 

--------------------------------------------------------------------------------

Its:
   

 

--------------------------------------------------------------------------------

 
    Tenant
 
    Pottery Barn, Inc.,
a California corporation
 
   
By:
   

 

--------------------------------------------------------------------------------

Its:
   

 

--------------------------------------------------------------------------------

 
    Landlord   Robert Pattillo Properties, Inc.,
a Georgia corporation
 
   
By:
   

 

--------------------------------------------------------------------------------

Its:
   

 

--------------------------------------------------------------------------------

-10-